Exhibit 10.1

 

Execution

Version    

 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

by and among

 

STARPOINT, LIMITED PARTNERSHIP,

 

a Pennsylvania limited partnership,

 

CABLE SENTRY CORPORATION,

 

a Florida corporation,

 

CORAL SECURITY, INC.,

 

a Florida corporation,

 

WESTVIEW SECURITY, INC.,

 

a Florida corporation,

 

as Sellers,

 

ADELPHIA COMMUNICATIONS CORPORATION,

 

a Delaware corporation,

 

and

 

DEVCON SECURITY SERVICES CORP.,

 

a Florida corporation,

 

as Purchaser

 

Dated as of January 21, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.    Defined Terms    2

1.1

   Definitions    2

1.2

   Knowledge    14 Section 2.    Sale and Purchase of Purchased Assets; Other
Agreements.    14

2.1

   Sale and Purchase of Purchased Assets    14

2.2

   Excluded Assets    15

2.3

   Assumed Liabilities    17

2.4

   Excluded Liabilities    17

2.5

   Purchase Price.    18

2.6

   Allocation of Purchase Price    21

2.7

   Deposit    22

2.8

   Transfer Taxes and Similar Expenses    22

2.9

   Large Customer Agreement Escrow.    22 Section 3.    Bankruptcy Matters    24

3.1

   [Reserved]    24

3.2

   [Reserved]    24

3.3

   Sale Order    24

3.4

   Assumption of Assumed Agreements/Reservation of Rights    24

3.5

   Procedure    24

3.6

   Bidder Protections    25 Section 4.    Closing    25

4.1

   Date of Closing    25

4.2

   Actions to be Taken at the Closing    25 Section 5.    Representations and
Warranties of Sellers    25

5.1

   Organization and Authority    25

5.2

   Execution and Delivery    26

5.3

   No Conflicts    26

5.4

   Governmental Approvals and Filings    26

5.5

   No Orders or Proceedings    26

5.6

   No Brokers    27

5.7

   Compliance with Laws; Absence of Litigation    27

5.8

   Ownership    27

5.9

   Material Contracts    27

5.10

   Customer Agreements    27

5.11

   Financial Information    28

5.12

   Permits    29

5.13

   Employees and Employee Benefit Plans    29



--------------------------------------------------------------------------------

5.14

   Title to Property and Assets    29

5.15

   Insurance    30

5.16

   Environmental Matters    30

5.17

   Alarm Systems and Alarm Accounts.    30

5.18

   Bulk and Commercial Agreements; Customer Agreements.    31 Section 6.   
Representations and Warranties of Purchaser    31

6.1

   Organization and Authority    31

6.2

   Execution and Delivery    31

6.3

   No Conflicts    32

6.4

   Governmental Approvals and Filings    32

6.5

   Brokers    32

6.6

   Financial Capacity    32

6.7

   NO OTHER REPRESENTATIONS    32

6.8

   Insider Relationship    33 Section 7.    Pre-Closing Covenants of Sellers   
33

7.1

   Conduct of Business    33

7.2

   Filings and Approvals    34

7.3

   Commercially Reasonable Efforts    34

7.4

   Reporting Requirements    34 Section 8.    Pre-Closing Covenants of Purchaser
   35

8.1

   Confidentiality    35

8.2

   Control of the Business    35

8.3

   Commercially Reasonable Efforts    35 Section 9.    Other Agreements    35

9.1

   Further Assurances    35

9.2

   Access to Records After Closing    36

9.3

   Employee Benefits Matters    36

9.4

   Tax Matters    39

9.5

   Use of Adelphia Trademarks    40

9.6

   Circle Arbitration Matters    40

9.7

   Conduct of Business    41

9.8

   Customer Transition Matters    41 Section 10.    Conditions to Obligation of
Purchaser to Close    42

10.1

   Accuracy of Representations and Warranties    42

10.2

   Performance    42

10.3

   Additional Documents    42

10.4

   No Injunction; Sale Order is Final    42 Section 11.    Conditions to
Obligation of Sellers to Close    43

11.1

   Accuracy of Representations and Warranties    43

11.2

   Performance    43

 

- ii -



--------------------------------------------------------------------------------

11.3

   Additional Documents    43

11.4

   No Injunction; Sale Order is Final    43 Section 12.    Indemnification    43

12.1

   Indemnification by Sellers.    43

12.2

   Indemnification by Purchaser    45 Section 13.    Termination of Agreement   
45

13.1

   Right to Terminate Agreement    45

13.2

   Termination Procedures    46

13.3

   Effect of Termination    46 Section 14.    Miscellaneous Provisions    47

14.1

   Expenses    47

14.2

   Publicity    47

14.3

   Governing Law    47

14.4

   Jurisdiction    47

14.5

   Time of the Essence    47

14.6

   Notices    47

14.7

   Table of Contents and Headings    48

14.8

   Assignment    48

14.9

   Parties in Interest    49

14.10

   Severability    49

14.11

   Entire Agreement    49

14.12

   Waiver    49

14.13

   Amendments    49

14.14

   Interpretation of Agreement    49

14.15

   Counterparts    49

14.16

   Damages    50

14.17

   Survival of Representations and Warranties    50

14.18

   Risk of Loss    50

14.19

   Bankruptcy Court Approval    50

 

EXHIBITS

 

Exhibit A   Form of Assignment, Sale and Assumption Agreement Exhibit B:   Form
of Bill of Sale Exhibit C:   Procedures Order (Docket No. 6657) Exhibit D:  
Form of Sale Order Exhibit E:   Form of License Agreement Exhibit F:   Form of
Closing Escrow Agreement Exhibit G:   [Reserved] Exhibit H:   Form of New York
Lease Exhibit I:   Form of Florida Lease Exhibit J:   Form of Vehicle Lease
Agreement

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1 – Taxes

Schedule 2.1 – Permitted Liens

Schedule 2.1(a) – Bulk and Commercial Agreements

Schedule 2.1(c) – Old Inventory

Schedule 2.1(d) – Owned Equipment

Schedule 2.1(e) – Leased Equipment

Schedule 2.1(f) – Real Property Agreements

Schedule 2.1(g) – Vendor Agreements

Schedule 2.1(h) –Prepaid Expenses

Schedule 2.1(j) – Work in Progress

Schedule 2.1(o) – Licenses and Permits

Schedule 2.2(e) – Excluded Contracts

Schedule 2.2(m) – Excluded Equipment

Schedule 2.2(n) – Leased Vehicles

Schedule 2.2(o) – Excluded Software

Schedule 2.3(b) – Pre-petition Payables

Schedule 2.5(b) – New Inventory

Schedule 2.5(c) – Initial Estimated Purchase Price

Schedule 2.5(d) – Net Non-Cash Working Capital

Schedule 2.5(h) – Aged Accounts Payable

Schedule 2.6 – Allocation of Purchase Price

Schedule 5.3(c) – No Conflicts

Schedule 5.4 – Required Governmental Approvals and Filings

Schedule 5.7 – Compliance with Laws; Litigation

Schedule 5.9 – Material Contracts of Sellers

Schedule 5.10 – Large Customer Agreements

Schedule 5.11 – Financial Information

Schedule 5.13 – Employees and Employee Benefit Plans

Schedule 5.15 – Insurance Policies

Schedule 5.16 – Environmental Matters

Schedule 5.17 – Alarm Systems and Alarm Accounts

Schedule 7.4(c) – New or Amended Bulk and Commercial Agreements

Schedule 9.3 – Offered Employees

 

 

- iv -



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of January
21, 2005, by and among Devcon Security Services Corp., a Florida corporation, or
its designee (“Purchaser”), Starpoint, Limited Partnership, a Pennsylvania
limited partnership (“Starpoint”), Cable Sentry Corporation, a Florida
corporation (“Cable Sentry”), Coral Security, Inc., a Florida corporation
(“Coral”), and Westview Security, Inc., a Florida corporation (“Westview”) (each
of Starpoint, Cable Sentry, Coral and Westview, a “Seller” and collectively,
“Sellers”) and Adelphia Communications Corporation, a Delaware corporation
(“Adelphia”).

 

RECITALS

 

A. On June 25, 2002, Adelphia and certain of its Affiliates, including Sellers,
filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code
with the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”) (such proceedings being jointly administered under Case
No. 02-41729 are hereinafter referred to as the “Chapter 11 Cases”).

 

B. Each Seller and Adelphia continue to operate its respective businesses and
manage its respective properties as a debtor in possession pursuant to sections
1107 and 1108 of the Bankruptcy Code.

 

C. Purchaser wishes to purchase all of the Purchased Assets from Sellers on the
terms set forth in this Agreement.

 

D. For U.S. federal income tax purposes Starpoint is treated as a division of
ACC Operations, Inc., a Delaware corporation (“ACC Operations”), and the
transactions contemplated by this Agreement will be treated as a sale of assets
by ACC Operations, Cable Sentry, Coral, and Westview.

 

E. The parties desire to consummate the transactions contemplated by this
Agreement as promptly as practicable after the Bankruptcy Court enters an order
approving such transactions.

 

F. The parties hereto desire to make certain representations, warranties,
covenants and agreements in connection with the transactions contemplated
hereby.

 

AGREEMENT

 

In consideration of the covenants and agreements contained herein and the other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser, Sellers and Adelphia agree as follows:



--------------------------------------------------------------------------------

Section 1. Defined Terms.

 

1.1 Definitions. For purposes of this Agreement (including the Disclosure
Schedule) the following terms shall have the meanings ascribed to them in this
Section 1.1:

 

“Accepting Employees” shall have the meaning specified in Section 9.3(d).

 

“ACC Operations” shall have the meaning specified in the recitals to this
Agreement.

 

“Accrued Benefits Liabilities” shall mean the dollar amount of all earned
vacation, sick pay or personal day pay (including any and all amounts carried
over from preceding years) earned, but not taken by Accepting Employees up
through and including the Closing Date.

 

“Adelphia” shall have the meaning specified in the recitals to this Agreement.

 

“Adelphia 401(k) Plan” shall mean the Adelphia Communications Corporation 401(k)
Plan.

 

“Adelphia Marks” shall have the meaning specified in Section 9.5.

 

“Adelphia Severance Plan” shall mean the Adelphia Communications Corporation
Severance Plan effective March 28, 2003, as amended and approved by the
Bankruptcy Court on September 21, 2004.

 

“Adjusted Accounts Receivable” shall mean the product of (i) 90% multiplied by
(ii) all rights of Sellers to payment for goods sold or leased, or for services
rendered, and shall include all notes and other instruments or obligations
arising out of, or evidencing or representing the right to payment for such
goods sold or leased, or services rendered by any of the Sellers, which rights
to payment are (x) not outstanding more than 120 days from the date of the
invoice therefor (y) not subject to any right of set-off, recoupment or other
defense and (z) for purposes hereof, not otherwise decreased by the Sellers’ bad
debt reserve.

 

“Adjustment Date” shall have the meaning specified in Section 2.5(e).

 

“Affiliates” shall mean, with respect to any specified Person, any Person that
(directly or indirectly through one or more intermediaries) controls, is
controlled by, or is under common control with, the specified Person.

 

“Aged Accounts Payable” shall mean amount, if any, of Sellers’ accounts payable
(excluding Pre-petition Payables) incurred in the ordinary course of business
that as of the two Business Days before the Scheduled Closing Date are (i) aged
more than 45 days from the date of original invoice and (ii) not subject to a
reasonably documented bona fide dispute made by Sellers in good faith, as set
forth on Schedule 2.5(h) to be delivered by Sellers to Purchaser two Business
Days before the Scheduled Closing Date.

 

“Agreement” shall have the meaning specified in the introductory paragraph to
this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Allocation” shall have the meaning specified in Section 2.6.

 

“Annual Financial Statements” shall have the meaning specified in Section
5.11(a).

 

“Apportioned Taxes” shall have the meaning specified in Section 9.4(d).

 

“Approvals” shall mean all filings, consents, authorizations and approvals
required or contemplated to be obtained in connection with the transactions
contemplated hereby, including, without limitation, any consents and approvals
from state and federal regulatory agencies, required corporate approvals of each
Seller, and entry of the Sale Order by the Bankruptcy Court.

 

“Assignment, Sale and Assumption Agreement” shall mean the Assignment, Sale and
Assumption Agreement in the form of Exhibit A hereto (pursuant to which
Purchaser shall be assigned and shall assume the Assumed Agreements as herein
contemplated).

 

“Assumed Agreements” shall mean the Bulk and Commercial Agreements, the Customer
Agreements, the Real Property Agreements, the Vendor Agreements and the Third
Party Monitoring Agreements; provided that “Assumed Agreements” does not include
Excluded Contracts.

 

“Assumed Liabilities” shall have the meaning specified in Section 2.3.

 

“Auction” shall mean the auction contemplated by the Procedures Order.

 

“Auditor” shall have the meaning specified in Section 2.5(f).

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Court” shall have the meaning specified in the recitals to this
Agreement.

 

“Bill of Sale” shall mean the Bill of Sale substantially in the form of Exhibit
B hereto.

 

“Bulk and Commercial Agreements” shall mean the alarm lease, maintenance,
repair, service and monitoring agreements (covering multiple locations) between
Sellers and their bulk and commercial customers in effect on the Closing Date,
including, without limitation, those described on Schedule 2.1(a) hereto which
are in effect as of November 19, 2004.

 

“Business” shall mean any and all security alarm businesses owned, leased,
managed or otherwise operated or conducted by any of Sellers in the states of
New York, Pennsylvania and Florida.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day in
which banks in Florida are not open for business.

 

“Cable Sentry” shall have the meaning specified above in the introductory
paragraph to this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act.

 

“Chapter 11 Cases” shall have the meaning specified in the recitals to this
Agreement.

 

“Circle Arbitration” shall mean that certain arbitration matter involving
Starpoint and referred to as Circle Acquisitions, Inc. v. Starpoint, Limited
Partnership, AAA Case No. 32 181 00029 01.

 

“Closing” shall have the meaning specified in Section 4.1.

 

“Closing Date” shall mean the time and date on which the Closing actually takes
place.

 

“Closing Escrow Agreement” shall mean the Escrow Agreement dated as of the
Closing Date among Sellers, Purchaser and Escrow Agent in substantially the form
of Exhibit F, with such changes as Escrow Agent may reasonably request.

 

“Closing Holdback” shall have the meaning specified in Section 2.5(h).

 

“Closing Holdback Deposit” shall have the meaning specified in Section 2.5(h).

 

“COBRA” shall mean Section 4980B of the Code (as well as its predecessor
provision, Section 162(k) of the Code) and Sections 601 through 608 of ERISA.

 

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended, and the
treasury regulations promulgated thereunder.

 

“Confidentiality Agreement” shall mean the letter agreement, dated May 11, 2004,
between Royal Palm Capital Partners and Adelphia concerning maintenance of
confidentiality during Purchaser’s due diligence review of the Business.

 

“Control” (including the terms “controlled by” or is “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of a Person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.

 

“Coral” shall have the meaning specified above in the introductory paragraph to
this Agreement.

 

“Cure” shall mean the act of paying or the amount necessary to pay to a contract
counter party under any Assumed Agreement as and to the extent necessary to
satisfy the requirements to cure, or provide adequate assurance of prompt cure
of, defaults and actual pecuniary losses under section 365 of the Bankruptcy
Code, as determined by the Bankruptcy Court.

 

“Current Liabilities” shall mean current liabilities within the meaning of GAAP
incurred in the ordinary course of the operation of the Business, excluding the
current portion of any long term indebtedness (and without reference to the
definition of “Liabilities” set forth below).

 

- 4 -



--------------------------------------------------------------------------------

“Customer Agreements” shall mean all of the alarm lease, maintenance, repair,
service and monitoring agreements with Sellers’ individual residential and
commercial customers in effect on the Closing Date.

 

“Defaulting RMR” shall mean revenue attributed to customers that was Performing
RMR as of the Closing Date (without regard to the deduction contemplated by
clause (G) thereof) but that is not Performing RMR (without regard to the
deduction contemplated by clause (G) thereof) as of the Adjustment Date. For
purposes hereof, “revenue” shall be measured without regard to any rate
increases imposed in respect of monitoring services provided after September 30,
2004.

 

“Deposit” shall have the meaning specified in Section 2.7.

 

“Disclosure Schedule” shall mean that certain Disclosure Schedule attached to
the Agreement. The contents of each of the contracts and other documents
referred to in the Disclosure Schedule shall be deemed to be incorporated and
referred to in the Disclosure Schedule as though set forth in full therein.

 

“Discounted RMR” shall have the meaning specified in Section 5.18.

 

“Employee Benefit Plan” shall mean any bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, stock purchase, stock option,
stock ownership, stock appreciation rights, phantom stock, leave of absence,
layoff, vacation, day or dependent care, legal services, cafeteria, life,
health, accident, disability, workmen’s compensation, severance, separation,
change of control or other employee benefit plan, practice, policy or
arrangement of any kind, whether written or oral, including, but not limited to,
any “employee benefit plan” within the meaning of Section 3(3) of ERISA in
respect of or for the benefit of any employee, former employee or director of
Sellers and their eligible dependents and beneficiaries or with respect to which
Sellers have any liability.

 

“Employee on Leave” shall have the meaning specified in Section 9.3(a).

 

“Encumbered Large Customer Agreement” shall have the meaning specified in
Section 2.9(a).

 

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, equity, trust, equitable interest, claim, Cure
claim or obligation, preference, right of possession, lease, tenancy, license,
encroachment, covenant, infringement, interference, Order, proxy, option, right
of first refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
voting of any security, any restriction on the transfer of any security or other
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset) and any
other right of a third party, other than Permitted Liens.

 

- 5 -



--------------------------------------------------------------------------------

“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, cooperative, foundation, society, political party,
union, company (including any limited liability company or joint stock company),
firm or other enterprise, association, organization or entity.

 

“Environment” shall mean soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwater, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
and any other environmental medium or natural resource.

 

“Environmental Law” shall mean any Legal Requirement or Order that has competent
jurisdiction over matters relating to the protection of human health or the
Environment, the use, storage, handling, release or disposal of any Hazardous
Substance or the disposal, use, reuse or recycling of solid and hazardous
wastes, including, by way of example and not limitation, CERCLA.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

 

“Escrow Agent” shall mean JP Morgan Chase Bank.

 

“Estimated Purchase Price” shall have the meaning specified in Section 2.5(d).

 

“Excluded Assets” shall have the meaning specified in Section 2.2.

 

“Excluded Contracts” shall mean all contracts that are identified on Schedule
2.2(e) hereto and those Bulk and Commercial Agreements entered into or amended
by Sellers after November 19, 2004 other than in the ordinary course of business
that Purchaser designates in writing to Sellers at least two Business Days prior
to the Scheduled Closing Date as being “Excluded Contracts”.

 

“Excluded Equipment” shall mean (i) the equipment that is owned by Sellers and
for a period of not less than 90 consecutive days prior to the date of this
Agreement was used by employees of Adelphia or any of its Affiliates exclusively
in providing support and ancillary services to the operation of businesses other
than the Business, as more particularly specified on Schedule 2.2(m)(i); and
(ii) the equipment not owned by Sellers and used by employees of Sellers,
Adelphia or any of its Affiliates in providing support and ancillary services to
the Business and the Sellers, as more particularly specified on Schedule
2.2(m)(ii).

 

“Excluded Liabilities” shall mean any and all liabilities or obligations of
Sellers, or any of them, of any kind or nature, whether known or unknown, fixed,
contingent or otherwise, recorded or unrecorded, and whether arising before or
after the Closing, including, without limitation, all direct and indirect
reorganization expenses, whether or not related to an Encumbrance, other than
the Assumed Liabilities. Without limiting the foregoing, the Excluded
Liabilities shall include those liabilities described in Section 2.4 below.

 

- 6 -



--------------------------------------------------------------------------------

“Excluded Software” shall mean software that is not transferable under the terms
of the applicable software license agreement, as more particularly described on
Schedule 2.2(o).

 

“Excluded Subsidiary Stock” shall mean the capital stock of any direct or
indirect Subsidiary of Starpoint.

 

“FMLA” shall mean the Family and Medical Leave Act of 1993 and the rules and
regulations promulgated thereunder.

 

“Final Purchase Price” shall have the meaning specified in Section 2.5(e).

 

“Financial Statements” shall have the meaning specified in Section 5.11(a).

 

“Florida Lease” shall mean the Office Lease Agreement (Florida Properties) dated
as of the Closing Date in substantially the form of Exhibit I hereto.

 

“GAAP” shall mean accounting principles which are (a) consistent with the
principles promulgated or adopted by the Financial Accounting Standards Board
and its predecessors and other recognized accounting and financial principle
setting bodies, in effect from time to time, (b) applied on a basis consistent
with prior periods, and (c) such that a certified public accountant would,
insofar as the use of accounting principles is pertinent, be in a position to
base an opinion as to financial statements in which such principles have been
properly applied.

 

“Governmental Body” shall mean any nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; any federal, state, local, municipal, foreign or other government; any
governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); any
multi-national organization or body; or and individual, Entity or body
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.

 

“Group Health Plan” shall have the meaning specified in Section 5000(b)(1) of
the Code.

 

“Hazardous Substance” shall mean any pollutant, contaminant, toxic or hazardous
substance that is known to cause or may cause injury to human health or the
Environment, including, but not limited to, asbestos containing materials,
polychlorinated biphenyls and ozone depleting substances.

 

“Indemnification Holdback Amount” shall have the meaning specified in Section
12.1(b).

 

- 7 -



--------------------------------------------------------------------------------

“Indemnification Termination Date” shall have the meaning specified in Section
12.1(d).

 

“Initial Estimated Purchase Price” shall have the meaning specified in Section
2.5(c).

 

“Innova Agreement” shall mean that certain Asset Purchase Agreement, dated as of
November 19, 2004, as amended to date, by and among Innova Security Solutions,
LLC, or its designee (“Innova”), Sellers and Adelphia.

 

“Insider” shall have the meaning specified in Section 6.8.

 

“Insurer” shall have the meaning specified in Section 9.3(l).

 

“Interim Financial Statements” shall have the meaning specified in Section
5.11(a).

 

“Inventory” shall mean the Old Inventory and the New Inventory.

 

“Large Customer Agreements” shall have the meaning specified in Section 5.10(a).

 

“Large Customer Agreement Escrow” shall have the meaning specified in Section
2.9.

 

“Leased Equipment” shall mean the equipment leased by the Sellers (including
pursuant to capital leases) and used in the operation of the Business set forth
on Schedule 2.1(e) hereto.

 

“Leased Vehicles” shall mean the vehicles used by Sellers in the Business and
leased by Adelphia or an Affiliate under a master leasing arrangement set forth
on Schedule 2.2(n) hereto.

 

“Legal Requirement” shall mean any federal, state, local, municipal, foreign or
other law, statute, legislation, constitution, principle of common law,
resolution, ordinance, code, edict, decree, proclamation, treaty, convention,
rule, regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, opinion or interpretation that is, has been or may in
the future be issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Body.

 

“Liability” shall mean any debt, obligation, duty or liability of any nature
(whether or not reduced to an Order and whether liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
unsecured, known, unknown, disclosed, undisclosed, accrued, unaccrued, asserted,
unasserted, direct, indirect, primary or secondary, conditional, implied,
vicarious, derivative, joint or several or secondary liability), regardless of
whether such debt, obligation, duty or liability would be required to be
disclosed on a balance sheet prepared in accordance with GAAP and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.

 

“License Agreement” shall have the meaning specified in Section 9.5.

 

“Losses” shall have the meaning specified in Section 12.1(a).

 

- 8 -



--------------------------------------------------------------------------------

“M&A Qualified Beneficiary” shall have the meaning specified in Treasury
Regulation Section 54.4980B-9.

 

“Material Adverse Change” shall mean an adverse change in or with respect to the
condition (financial or otherwise), assets or liabilities of Sellers comprising
the Purchased Assets and the Assumed Liabilities, taken as a whole that, either
individually or in the aggregate with all other such changes, equals or exceeds
$2.5 million; other than any event, change, circumstance or effect relating to
(a) the economy or financial markets in general, (b) changes in general in the
industries in which any Seller operates, (c) changes in applicable law or in
GAAP, (d) the announcement of this Agreement or the transactions contemplated
hereby or (e) taking of any actions contemplated by this Agreement.

 

“Matter” shall mean any claim, demand, dispute, action, suit, motion
examination, audit, Proceeding, investigation, inquiry or other similar matter.

 

“Net Non-Cash Working Capital” shall have the meaning set forth in Section
2.5(b).

 

“New Inventory” shall mean all of Sellers’ supplies, equipment, and spare parts
necessary or useful for day-to-day maintenance and repair acquired on or after
November 1, 2004, that has not been depleted or consumed as of the Scheduled
Closing Date, which shall be identified by dollar value at each of Sellers’
locations or on Sellers’ vehicles on Schedule 2.5(b). Schedule 2.5(b) shall be
delivered by Sellers to Purchaser five Business Days prior to the Scheduled
Closing Date.

 

“New York Lease” shall mean the Office Lease Agreement (New York Property) dated
as of the Closing Date in substantially the form of Exhibit H hereto.

 

“Objection Notice” shall have the meaning specified in Section 2.5(f).

 

“Offered Employees” shall have the meaning specified in Section 9.3(a).

 

“Old Inventory” shall mean all of Sellers’ supplies, equipment, and spare parts
necessary or useful for day-to-day maintenance and repair acquired on or before
October 31, 2004 that is reflected on Sellers’ October 31, 2004 balance sheet
and which shall be identified by dollar value at each of Sellers’ locations or
on Sellers’ vehicles on Schedule 2.1(c) hereto.

 

“Order” shall mean any order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award that is, has been or may in the future be issued, made, entered,
rendered or otherwise put into effect by or under the authority of any court,
administrative agency or other Governmental Body or any arbitrator or
arbitration panel; or any contract with any Governmental Body that is, has been
or may in the future be entered into in connection with any Proceeding.

 

“Owned Equipment” shall mean the central station equipment, alarm systems,
closed circuit television, and access control equipment, electronic alarm
equipment, alarm test equipment, machinery, tools, computers, and related
software, whether or not integrated therein, office equipment and furnishings,
additions, accessories, related warranties and other tangible personal property,
owned by Sellers, including without limitation, all such items designated as
“Owned Equipment” on Schedule 2.1(d) hereto.

 

- 9 -



--------------------------------------------------------------------------------

“Performing RMR” shall mean the amount of recurring monthly revenue (net of any
communication, utility company or third-party pass-through charges, such as
AlarmNet, assessments, customer discounts or the taxes paid by Sellers as set
forth on Schedule 1.1) of the Business (after taking into account whether such
customers are billed quarterly, annually or otherwise) derived solely from Bulk
and Commercial Agreements and Customer Agreements in full force and effect as of
the Closing Date. For purposes hereof “Performing RMR” does not include any of
the following revenue: (A) revenue from customers who have balances of recurring
monthly charges owed to Sellers greater than $20.00 and whose balances are 105
days or greater past due from the invoice date (except that recurring monthly
revenue that otherwise satisfies the definition of Performing RMR as set forth
in the first sentence of this paragraph received from customers that in the
ordinary course of business have regularly and consistently paid their accounts
after 105 days but within 135 days of the invoice date shall be considered
Performing RMR for purposes hereof); (B) revenue that relates to installation
purchase payments or one-time assessment charges; (C) revenue from customers
from whom Sellers have received, or to whom Sellers have delivered or, in the
ordinary course of the operation of the Business consistent with past practices,
should have delivered, notice (whether written or oral) of a pending
cancellation; (D) Third Party Monitoring RMR; (E) revenue from customers who
were added or retained since June 30, 2004 as a result of extraordinary
marketing efforts, including changes in underwriting criteria, or an amnesty
program; (F) revenue in excess of $21,815 in the aggregate resulting from price
increases implemented since June 30, 2004; (G) Defaulting RMR; (H) reimbursement
for or prepayment of private line telephone line pass-through charges associated
with any monitored account (provided however, that telephone or other similar
charges incurred for the operation of the Business which are not pass-through
charges to Sellers’ customers shall not be deducted from Performing RMR); (I)
time and material service revenue, or other revenues that are not received on a
regular and recurring basis; and (J) charges that are not set forth in a Bulk
and Commercial Agreement or Customer Agreement as recurring throughout the
entire remaining term of such Bulk and Commercial Agreement or Customer
Agreement (provided however, the parties acknowledge and agree that charges for
monitoring services to Sellers’ customers have been increased over time without
amendment to the applicable Bulk and Commercial Agreement or Customer Agreement
and such increased charges shall be included in Performing RMR, unless such
price increases are to be excluded pursuant to clause F above).

 

“Permitted Liens” shall mean those Encumbrances specifically set forth on
Schedule 2.1 of the Disclosure Schedule.

 

“Person” shall mean any individual, Entity, union, society, government (or
political subdivision thereof) or governmental agency, authority or
instrumentality.

 

“Policy” shall have the meaning specified in Section 9.3(l).

 

“Post-Closing Period” shall have the meaning specified in Section 9.4(d).

 

- 10 -



--------------------------------------------------------------------------------

“Pre-Closing Period” shall have the meaning specified in Section 9.4(d).

 

“Pre-petition Payables” shall mean Sellers’ pre-petition payables, including
without limitation, the pre-petition payables set forth on Schedule 2.3(b).

 

“Prepaid Expenses” shall mean prepaid expenses of the type listed on Schedule
2.1(h) in the amounts thereof as of the Closing Date.

 

“Premium Payment” shall have the meaning specified in Section 2.5(a).

 

“Procedures Order” shall mean the order established bidding procedures signed by
the Bankruptcy Court on December 15, 2004, Docket No. 6657, a copy of which is
attached hereto as Exhibit C.

 

“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation that is, has been or may in the
future be commenced, brought, conducted or heard by or before, or that otherwise
has involved or may involve, any Governmental Body or any arbitrator or
arbitration panel.

 

“Purchased Assets” shall have the meaning specified in Section 2.1.

 

“Purchase Price” shall have the meaning specified in Section 2.5(a).

 

“Purchaser” shall have the meaning specified above in the introductory paragraph
to this Agreement.

 

“Real Property Agreements” shall mean the real property lease agreements set
forth on Schedule 2.1(f) hereto.

 

“Renegotiated Agreement Discount” shall have the meaning specified in Section
2.9(b).

 

“Renegotiated Large Customer Agreement” shall have the meaning specified in
Section 2.9(b).

 

“Representatives” of a Person shall include:

 

(a) such Person’s Affiliates, directors, officers, employees, agents, attorneys,
accountants and representatives; and

 

(b) all directors, officers, employees, agents, attorneys, accountants and
representatives of each of such Person’s Affiliates.

 

“Sale Hearing” shall mean the hearing to consider entry of the Sale Order.

 

- 11 -



--------------------------------------------------------------------------------

“Sale Order” shall mean an order approving the transactions and transferring the
Purchased Assets to Purchaser as contemplated by this Agreement, with such order
to be for the benefit of Purchaser and substantially similar to the form of
order attached hereto as Exhibit D.

 

“Scheduled Closing Date” shall have the meaning specified in Section 4.1.

 

“Sellers” shall have the meaning specified above in the introductory paragraph
to this Agreement, jointly and severally.

 

“Settlement Date” shall have the meaning specified in Section 2.5(e).

 

“Starpoint” shall have the meaning specified above in the introductory paragraph
to this Agreement.

 

“Straddle Period” shall have the meaning specified in Section 9.4(d).

 

“Subscriber Contracts” shall mean, collectively the Bulk and Commercial
Agreements, the Customer Agreements and the Third Party Monitoring Agreements.

 

“Subsidiary” or “Subsidiaries” shall mean as to any Person, a corporation,
partnership, limited liability company or other entity of which more than fifty
percent (50%) of the voting power of the outstanding voting equity securities or
more than fifty percent (50%) of the outstanding economic equity interest is
held or controlled, directly or indirectly, by such Person.

 

“Terminated RMR” shall mean revenue attributable to Third Party Monitoring
Agreements in effect as of the Closing Date, but that are not in effect as of
the Adjustment Date.

 

“Third Party Monitoring Agreements” shall mean all of the written agreements
with alarm monitoring companies other than Sellers for the provision by Sellers
of third-party monitoring services to customers of such other alarm monitoring
companies in effect on the Closing Date.

 

“Third Party Monitoring RMR” shall mean the amount of recurring monthly revenue
(net of any communication, utility company or third-party pass-through charges,
such as AlarmNet, assessments, customer discounts or taxes paid by Sellers as
set forth on Schedule 1.1 of the Business (after taking into account whether
such customers are billed quarterly, annually or otherwise) derived solely from
Third Party Monitoring Agreements. For purposes hereof “Third Party Monitoring
RMR” does not include any of the following revenue derived from Third Party
Monitoring Agreements: (A) revenue from customers who have balances of recurring
monthly charges owed to Sellers as of the Closing Date that are 75 days or
greater past due from the due date of payment therefor; (B) revenue that relates
to installation purchase payments or one-time assessment charges; (C) revenue
from customers from whom Sellers have received, or to whom Sellers have
delivered or, in the ordinary course of the operation of the Business consistent
with past practices, should have delivered, notice (whether written or oral) of
a pending cancellation; (D) revenue from customers who were added or retained
since June 30, 2004 as a result of extraordinary marketing efforts, including
changes in underwriting criteria, or an amnesty program; (E) revenue resulting
from price increases billed in respect of monitoring

 

- 12 -



--------------------------------------------------------------------------------

services implemented since June 30, 2004; (F) reimbursement for or prepayment of
private line telephone line pass-through charges associated with any monitored
account (provided however, that telephone charges incurred for the operation of
the Business which are not pass-through charges to Sellers’ customers shall not
be deducted from Third Party Monitoring RMR); (G) Terminated RMR; (H) time and
material service revenue, or other revenues that are not received on a regular
and recurring basis; and (I) charges that are not set forth in a Third Party
Monitoring Agreement as recurring throughout the entire remaining term of such
Third Party Monitoring Agreement (provided however, the parties acknowledge and
agree that charges for monitoring services to Sellers’ customers have been
increased over time without amendment to the applicable Third Party Monitoring
Agreement and such increased charges shall be included in Third Party Monitoring
RMR, unless such price increases are to be excluded pursuant to clause E above).

 

“Transaction Agreements” shall mean:

 

(a) this Agreement;

 

(b) the Confidentiality Agreement;

 

(c) the License Agreement;

 

(d) the Bill of Sale;

 

(e) the Assignment, Sale and Assumption Agreement;

 

(f) the New York Lease;

 

(g) the Florida Lease;

 

(h) the Vehicle Lease Agreement

 

(i) any Approvals or other agreement, certificate or similar document executed
pursuant to or in connection with this Agreement; and

 

(k) the Closing Escrow Agreement.

 

“Unearned Income” shall mean, with respect to the Subscriber Contracts included
in the Purchased Assets, all amounts billed to any customer by Sellers’ prior to
the Closing Date (regardless of whether such amounts have been paid or not) that
are attributable to services not yet provided and to be rendered by Purchaser
after the Closing Date.

 

“Vehicle Lease Agreement” shall mean the Vehicle Lease Agreement in the form of
Exhibit J hereto.

 

“Vendor Agreements” shall mean the license agreements, equipment leases, capital
leases, advertising contracts, and other agreements used in the operation of the
Business set forth on Schedule 2.1(g) hereto.

 

- 13 -



--------------------------------------------------------------------------------

“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988, as amended.

 

“Westview” shall have the meaning specified above in the introductory paragraph
to this Agreement.

 

“Work in Progress” shall mean new accounts established under Bulk and Commercial
Agreements, Customer Agreements or written purchase orders prior to the Closing
Date that have not been completely installed and are not being monitored as of
the Closing Date, and shall be set forth on Schedule 2.1(j) to be delivered by
Sellers to Purchaser two (2) Business Days prior to the Scheduled Closing Date,
which schedule shall set forth in reasonable detail, the name, address, the
purchase price and/or installation fee, deposit received, work performed, the
anticipated Performing RMR associated therewith and the anticipated installation
completion date for each account included therein. Attached to such schedule
shall be copies of the agreements or purchase orders with the customer in each
instance where the projected cost (including the cost of materials, equipment,
sales commissions and fully burdened installation labor) is anticipated to be
more than $5,000 in excess of the sales/installation revenue contemplated to be
received under such agreements and purchase orders.

 

1.2 Knowledge. As used in this Agreement, the term “knowledge” when used to
refer to Sellers, shall mean the actual knowledge, after due inquiry, of David
Schlottman, in his capacity as the General Manager of the Business, and Anthony
Votta, in his capacity as the Director of Operations for the Business.

 

Section 2. Sale and Purchase of Purchased Assets; Other Agreements.

 

2.1 Sale and Purchase of Purchased Assets. Upon the terms and subject to the
conditions contained in this Agreement, at the Closing, as applicable, (i)
pursuant to sections 105 and 363 of the Bankruptcy Code Sellers and Adelphia (as
to the Assumed Agreements to which it is a party only) shall sell, grant,
assign, convey, transfer and deliver to Purchaser, and Purchaser shall purchase
from Sellers, all of Sellers’ respective right, title, privilege and interest in
and to any and all assets used or useful in connection with the Business (but in
any event excluding all of the Excluded Assets) free and clear of all
Encumbrances (other than Assumed Liabilities), and (ii) pursuant to sections
105, 363 and 365 of the Bankruptcy Code Seller shall sell and assign to
Purchaser, and Purchaser shall accept from Sellers and Adelphia (as to the
Assumed Agreements to which it is a party only), the Assumed Agreements free and
clear of all Encumbrances (other than Assumed Liabilities) (collectively the
assets described in the foregoing clause (i) and the Assumed Agreements
described in the foregoing clause (ii) are referred to as the “Purchased
Assets”). Without limiting the generality of the foregoing, the Purchased Assets
shall include:

 

(a) the Bulk and Commercial Agreements;

 

(b) the Customer Agreements;

 

(c) the Inventory;

 

- 14 -



--------------------------------------------------------------------------------

(d) the Owned Equipment (excluding the Excluded Software);

 

(e) the Leased Equipment;

 

(f) the Real Property Agreements;

 

(g) the Vendor Agreements;

 

(h) Prepaid Expenses and other assets (excluding prepaid taxes or insurance
amounts);

 

(i) Security deposits relating to any leases assumed by Purchaser (to the extent
such amounts cannot be transferred to the benefit of Purchaser, then an amount
equal to the security deposit shall be deducted from the Purchase Price);

 

(j) the Work in Progress;

 

(k) the Third Party Monitoring Agreements;

 

(l) all of the intangible rights and property of Sellers, product and service
warranties, going concern value, good will, telephones, telephone numbers,
telecopy and email addresses, web sites, domain names and listings (including
the rights to the name “Checkpoint” but excluding the rights to the Adelphia
Marks);

 

(m) all data, books and records that are related to the Purchased Assets and
Business, including client and customer lists and files, equipment logs,
operating guides, financial and accounting records, paper stock and, in lieu of
originals, copies of all personnel records and other records that Sellers are
required by law to retain in their possession;

 

(n) all accounts receivable and other receivables of Sellers and all other
rights to collect from customers and to retain all fees and other amounts
payable, or that may become payable, to Sellers with respect to services
performed by or on behalf of Sellers on or prior to the Closing Date and all
defenses, claims, counterclaims and cross claims or portion thereof with respect
to any right of set-off or recoupment asserted solely with respect to any such
account receivable or receivable;

 

(o) all licenses and permits for the Business (to the extent transferable)
listed on Schedule 2.1(o); and

 

(p) the Approvals.

 

2.2 Excluded Assets. Notwithstanding the generality of Section 2.1, the
following assets are excluded from the Purchased Assets (the “Excluded Assets”):

 

(a) all cash and cash equivalents and short term investments as of the Closing
Date (other than Inventory, Work in Progress and accounts receivable and other
receivables of Sellers);

 

- 15 -



--------------------------------------------------------------------------------

(b) inventory and supplies disposed of or exhausted, and Purchased Assets
transferred or disposed of, in the ordinary course of business prior to the
Closing Date;

 

(c) any avoidance claims that are the property of Sellers under Chapter 5 of the
Bankruptcy Code and all claims relating to Excluded Liabilities;

 

(d) the Purchase Price and all rights of Sellers under this Agreement and the
Transaction Agreements;

 

(e) the Excluded Contracts;

 

(f) the Excluded Subsidiary Stock;

 

(g) the Circle Arbitration;

 

(h) all minute books, stock records and corporate seals of Sellers;

 

(i) the originals of all personnel records and other records of Sellers that
Sellers are required by law to retain in their possession;

 

(j) the Adelphia Marks;

 

(k) all of Sellers’ insurance policies and rights thereunder, except to the
extent Purchaser exercises its rights under Section 14.18(b);

 

(l) all records that relate to any business of Sellers or Adelphia or any of its
Affiliates other than the Business, except to the extent such records also
relate to the Purchased Assets and the Business in which event copies thereof
shall be made available to Purchaser in accordance with Section 2.1(m) hereof to
the extent such records are reasonably determined by Purchaser to be necessary
to operate the Business;

 

(m) Excluded Equipment;

 

(n) the Leased Vehicles;

 

(o) the Excluded Software; and

 

(p) all claims, causes of action, rights, set off rights, defenses owned by
Sellers related to or arising in connection with the assets described in clauses
(a)-(o) above.

 

- 16 -



--------------------------------------------------------------------------------

2.3 Assumed Liabilities. As of the Closing Date, Purchaser shall not assume or
be liable for any Liabilities of the Sellers, or any of them, except Purchaser
shall assume only the following limited Liabilities (the “Assumed Liabilities”):

 

(a) any Liability relating to or arising out of actions or omissions taken or
not taken by Purchaser at any time after the Closing in connection with the
ownership or use of the Purchased Assets;

 

(b) the Current Liabilities (excluding (i) inter-company payables to any Seller
or Affiliate of any Seller by Adelphia or any of its Affiliates and (ii)
Pre-petition Payables) incurred by Sellers in the ordinary course of business
relating to the Purchased Assets that remain unpaid at and are current under
GAAP as of the Closing Date, excluding Sellers’ obligation to Cure under any
Assumed Agreements;

 

(c) any Liability to Sellers’ customers incurred by Sellers in the ordinary
course of business for nondelinquent orders outstanding as of the Closing Date;

 

(d) any Liability arising after the Closing Date under the Assumed Agreements
(excluding the Cure obligations in respect thereof);

 

(e) any Liability to the Offered Employees and the M&A Qualified Beneficiaries
in accordance with Section 9.3 of this Agreement; and

 

(f) in accordance with Section 2.8 of this Agreement, 50% of any taxes
attributable to the transactions contemplated by the Transaction Agreements and
any taxes accruing after the Closing Date with respect to Purchaser’s ownership
of the Purchased Assets or operation of the Business after the Closing Date.

 

The Assumed Liabilities shall include those Liabilities, of the types and
accruing during the specified periods, specified above in Section 2.3.

 

2.4 Excluded Liabilities. Under no circumstance shall Purchaser assume or be
obligated to pay, and none of the Purchased Assets shall be or become subject to
any Encumbrance relating to, any Liabilities other than those Assumed
Liabilities specified above in Section 2.3, whether accruing prior to, on or
after the Closing Date. The Excluded Liabilities shall include the following
Liabilities, which shall be and remain Liabilities of Sellers (all Liabilities
of Sellers other than the Assumed Liabilities specified above in Section 2.3 are
referred to as the “Excluded Liabilities”):

 

(a) any Liability associated with or incurred in connection with any Excluded
Assets;

 

(b) any Liability arising under or in connection with any of the Excluded
Contracts, including, without limitation, Current Liabilities with respect
thereto or any Liability for claims asserted pursuant to Section 502(g) of the
Bankruptcy Code;

 

- 17 -



--------------------------------------------------------------------------------

(c) any Liability associated with any and all indebtedness of Sellers for
borrowed money or other financial accommodation extended to or for the benefit
of Sellers;

 

(d) any Liability arising out of or in connection with claims, litigation and
proceedings (whether instituted prior to or after Closing) for acts, errors or
omissions that occurred, or arise from events that occurred, prior to the
Closing Date;

 

(e) except to the extent provided in Section 9.3, any Liability relating to any
period of employment prior to the Closing Date (i) to Sellers’ employees or
other service providers, (ii) with respect to the Employee Benefit Plans of
Sellers, and (iii) of Sellers to any Governmental Body relating to Sellers’
employees;

 

(f) any Liability for penalties, fines, settlements, interest, costs and
expenses arising out of or incurred as a result of or in connection with any
actual or alleged violation (occurring on or prior to the Closing Date) by any
Seller of any Legal Requirement;

 

(g) any Liability, including the obligation to give notice, under the WARN Act,
if any, arising out of or resulting from layoffs of employees by Sellers prior
to the Closing Date;

 

(h) any Liability related to or incurred in connection with any use of cash
collateral or debtor-in-possession financing under sections 105, 363 and 364 of
the Bankruptcy Code;

 

(i) any Liability for Cure related to or incurred in connection with the Assumed
Agreements, accruing on or before the Closing Date;

 

(j) the Circle Arbitration;

 

(k) the Pre-petition Payables; and

 

(l) except to the extent it is an Assumed Liability, any Liability (i) for
administrative claims incurred in connection with the Chapter 11 Cases, (ii)
relating to or incurred in connection with the Chapter 11 Cases or other
reorganization expenses, including those related to legal counsel, accounting,
brokerage and investment advisors fees and disbursements, or (iii) relating to
or incurred in connection with any pending shareholder claims, litigation or
Proceedings.

 

2.5 Purchase Price.

 

(a) The purchase price payable by Purchaser for the Purchased Assets (the
“Purchase Price”) shall equal (A) the product of 34 multiplied by the Performing
RMR as of the Closing Date, plus (B) the product of 18 multiplied by the Third
Party Monitoring RMR as of the Closing Date, plus (C) Net Non-Cash Working
Capital as of the Closing Date if the same is a positive number, or minus (D)
the absolute value of Net Non-Cash Working Capital as of the Closing Date if the
same is a negative number, plus (E) a flat cash payment premium in an amount
equal to $4,550,000 (the “Premium Payment”).

 

- 18 -



--------------------------------------------------------------------------------

(b) “Net Non-Cash Working Capital” shall equal: (A) Adjusted Accounts
Receivable, plus (B) Inventory valued as follows: (i) 25% of the value of Old
Inventory plus (ii) 100% of the value of New Inventory, plus (C) Prepaid
Expenses, less (D) Unearned Income, less (E) the amount of the Current
Liabilities that are Assumed Liabilities in accordance with Section 2.3(b), less
(F) all customer deposits, less (G) Accrued Benefits Liabilities, and less, (H)
the amount of security deposits relating to any Assumed Agreement, including
without limitation, any lease assumed by Purchaser (unless such security deposit
amount is transferred to the benefit of Purchaser at no cost in connection with
the assumption).

 

(c) Schedule 2.5(c) sets forth the calculations of Performing RMR and Third
Party Monitoring RMR as of October 20, 2004, as agreed to by Purchaser and
Sellers. Based on the calculations set forth in Schedule 2.5(c) and inclusion of
the Premium Payment, the initial estimated purchase price (exclusive of
adjustment for the Net Non-Cash Working Capital) is $42,752,442.37 (the “Initial
Estimated Purchase Price”).

 

(d) Five Business Days prior to the Scheduled Closing Date, Sellers and
Purchaser shall work together in good faith to prepare an estimate of the
Purchase Price (the “Estimated Purchase Price”). In connection therewith,
Sellers shall deliver to Purchaser at least five Business Days prior to the
Scheduled Closing Date (i) a detailed calculation of Net Non-Cash Working
Capital together with appropriate supporting documentation, including Sellers’
balance sheet and (ii) the same type of information provided by Sellers to
Purchaser in connection with the calculation of the Initial Estimated Purchase
Price. The Estimated Purchase Price shall be based on (i) the Performing RMR and
Third Party Monitoring RMR as of the most current practicable date (but in no
event more than ten Business Days prior to the Scheduled Closing Date) and (ii)
Net Non-Cash Working Capital as of the most recent month end for which Sellers
have financial statements available that are prepared in the ordinary course of
business. The calculations of Performing RMR and Third Party Monitoring RMR used
to prepare the Estimated Purchase Price shall be prepared with the same
methodology used to prepare Schedule 2.5(c). Purchaser and Sellers shall work
together in good faith to resolve any disagreements relating to the calculation
of the Estimated Purchase Price prior to the Closing Date. If the Purchaser and
Sellers are unable to resolve any disputes as to the calculation of the
Estimated Purchase Price, then, for purposes of the Closing, the “Estimated
Purchase Price” will be the amount calculated by Sellers as provided, less
one-half the amount in dispute. The Estimated Purchase Price shall be determined
assuming that each of Defaulting RMR and Terminated RMR is $0.00.

 

(e) Not later than thirty days after the 90th day following the Closing Date
(such 90th day being referred to as the “Adjustment Date” and the 30th day
following the Adjustment Date being referred to as, the “Settlement Date”),
Purchaser shall deliver to Seller a final determination of the Purchase Price
(including adjustment for Defaulting RMR, Terminated RMR and Net Non-Cash
Working Capital) as of the Closing Date (the

 

- 19 -



--------------------------------------------------------------------------------

“Final Purchase Price”), together with appropriate supporting documentation
(including the same type of information provided by Sellers to Purchaser in
connection with the calculation of the Initial Estimated Purchase Price), which
will state in reasonable detail the nature and extent of each adjustment. The
calculations of Performing RMR and Third Party Monitoring RMR used to prepare
the Final Purchase Price shall be prepared with the same methodology used to
prepare Schedule 2.5(c) and calculated with respect only to Subscriber Contracts
in effect as of the Closing Date. Purchaser shall permit Sellers to have
reasonable access to (i) the books, records and other documents pertaining to or
used in connection with the calculation of the Final Purchase Price and (ii)
employees of the Purchaser who have been involved in the calculation of the
Final Purchase Price and shall work with Sellers in good faith to come to
agreement on the calculation of the Final Purchase Price.

 

(f) Should Sellers dispute Purchaser’s calculation of the Final Purchase Price,
Starpoint shall, within thirty days after receipt of the Final Purchase Price,
notify Purchaser in writing of such dispute by setting forth Sellers’
calculation of the Final Purchase Price and describing in reasonable detail the
basis for such dispute (an “Objection Notice”). If no Objection Notice is
delivered timely, then Purchaser’s calculation of the Final Purchase Price shall
be presumed to be correct and will be binding on the parties. If an Objection
Notice is delivered to Purchaser, then Purchaser and Starpoint on behalf of
Sellers shall negotiate in good faith to resolve the dispute with respect to the
computation of the Final Purchase Price. In the event that Purchaser and Sellers
are unable to resolve all such disagreements within fifteen (15) days after
Purchaser’s receipt of such Objection Notice, Purchaser and Sellers shall submit
such remaining disagreements to Ernst & Young, or such other independent,
nationally recognized accounting firm mutually acceptable to both parties (the
“Auditor”). Purchaser and Sellers shall use reasonable efforts to cause the
Auditor to resolve all remaining disagreements with respect to the computation
of the Final Purchase Price as soon as practicable, but in any event shall
direct the Auditor to render a determination within thirty days after its
retention. The Auditor shall consider only those items and amounts in
Purchaser’s and Sellers’ respective calculations of the Final Purchase Price
that are identified as being items and amounts to which Purchaser and Seller
have been unable to agree. In resolving any disputed item, the Auditor may not
assign a value to any item greater than the greatest value for such item claimed
by either party or less than the smallest value for such item claimed by either
party. The Auditor’s determination of the Final Purchase Price shall be based
solely on written materials submitted by Purchaser and Seller (i.e., not on
independent review). The determination of the Auditor shall be conclusive and
binding upon the parties hereto.

 

(g) The costs and expenses of the Auditor in determining the Final Purchase
Price shall be borne by Purchaser, on the one hand, and Sellers on the other
hand, based upon the percentage which the portion of the disputed amount not
awarded to each party bears to the amount actually disputed by such party. For
example, if Purchaser claims the Final Purchase Price is $1,000 less than the
amount determined by Sellers, and Sellers contest only $500 of the amount
claimed by Purchaser, and if the Auditor ultimately resolves the dispute by
awarding Purchaser $300 of the $500 contested, then the costs and expenses of
the Auditor will be allocated 60 percent (i.e., 300 ÷ 500) to Sellers and 40
percent (i.e., 200 ÷ 500) to Purchaser.

 

- 20 -



--------------------------------------------------------------------------------

(h) On the Closing Date, Purchaser shall pay to Sellers a portion of the
Purchase Price equal to the difference between the Estimated Purchase Price less
the sum of (i) the Closing Holdback and (ii) the Large Customer Agreement
Escrow, if any (including the release of the Deposit and earnings thereon as
partial payment of said amount), which payment shall be made by federal funds
wire transfer or other form of immediately available funds. Purchaser shall on
the Closing Date deliver to the Escrow Agent in accordance with the Closing
Escrow Agreement an amount equal to the sum of (i) 10% of the Estimated Purchase
Price plus (ii) an amount equal to the Aged Accounts Payable, if any (such sum
of (i) and (ii) being collectively referred to as, the “Closing Holdback”) plus
(iii) the Large Customer Agreement Escrow, if any. The Closing Holdback,
together with all interest and other sums earned thereon, are referred to as the
“Closing Holdback Deposit”. The Closing Holdback Deposit and the Large Customer
Agreement Escrow shall be held by the Escrow Agent in accordance with the
Closing Escrow Agreement and shall not, or be deemed to, be proceeds under this
Agreement until such time as the parties agree or a final Order is entered
declaring the same, or portion thereof, to be payable to Sellers hereunder.
Interest and other amounts earned on the Closing Holdback Deposit and the Large
Customer Agreement Escrow shall be for the account of Sellers. Thereafter, the
Closing Holdback will, in accordance with Section 2.5(i) and Section 12.1,
either be paid as directed by Sellers or returned to Purchaser. The Large
Customer Agreement Escrow will, in accordance with Section 2.9, either be paid
as directed by Sellers or returned to Purchaser.

 

(i) To the extent that the Final Purchase Price is less than the Estimated
Purchase Price, Purchaser shall be entitled to receive from the Escrow Agent,
within three Business Days of the final determination of the Final Purchase
Price in accordance with Section 2.5(f), a portion of the Closing Holdback equal
to the amount that the Final Purchase Price is less than the Estimated Purchase
Price. If the Final Purchase Price is greater than the Estimated Purchase Price,
Purchaser shall pay to Sellers within three Business Days of the final
determination of the Final Purchase Price in accordance with Section 2.5(f) an
amount equal to the difference between the Final Purchase Price and the
Estimated Purchase Price by delivering to Escrow Agent by federal funds wire
transfer or other form of immediately available funds.

 

(j) All payments made to Seller hereunder shall be made directly as designated
by Sellers to Purchaser in writing. Purchaser shall have no liability to any
Seller with respect to any payment of the Purchase Price so long as Purchaser
delivers the Purchase Price as directed by Sellers in writing.

 

2.6 Allocation of Purchase Price. The Purchase Price, including the Premium
Payment, (and all other capitalizable costs incurred in connection with the
transactions contemplated by this Agreement) shall be allocated in accordance
with Section 1060 of the Code as set forth on Schedule 2.6 hereto (the
“Allocation”). The parties shall prepare and file all returns, statements or
other similar information required to be furnished to any tax authority in

 

- 21 -



--------------------------------------------------------------------------------

connection with the transactions contemplated by this Agreement, including all
statements or other information required to be furnished pursuant to Section
1060 of the Code, in a manner consistent with the Allocation. The parties hereby
agree that the Allocation shall be conclusive and binding on each of them for
all applicable purposes, including for purposes of U.S. federal income tax and,
where applicable, state and local or other tax returns; provided, however, that
with respect to the several Sellers and their respective estates, the Allocation
shall not be binding upon the creditors or other parties-in-interest in the
Chapter 11 Cases for any purpose (except it shall be binding with respect to
matters pertaining to Purchaser), including as to the allocation of the Purchase
Price among the several estates of the Sellers.

 

2.7 Deposit. Simultaneously with the execution of this Agreement, on account of
the Purchase Price Purchaser shall for the benefit of Sellers deliver a deposit
in the amount equal to $4,200,244.24 (such sum, together with all interest and
other sums earned thereon, is referred to as the “Deposit”) to Sellers by
certified check or wire transfer of immediately available funds. Interest and
other amounts earned on the Deposit shall be for the account of Purchaser. The
Deposit shall be applied to the Estimated Purchase Price at the Closing or, upon
termination of this Agreement, be released to Purchaser or Sellers pursuant to
Section 13 of this Agreement.

 

2.8 Transfer Taxes and Similar Expenses. Any transfer taxes, sales taxes, stamp
duties, filing fees, registration fees, recordation expenses, escrow fees or
other similar taxes, fees, charges or expenses of any kind whatsoever (other
than income taxes, taxes on capital gains and all other taxes not specified
above in this sentence) incurred by Sellers or any other party in connection
with the transfer of the Purchased Assets or the Business to Purchaser or in
connection with any of the other transactions contemplated by the Transaction
Agreements shall be borne and paid 50% by Sellers and 50% by Purchaser; provided
however, if the aggregate sum of the transfer taxes incurred by Sellers or any
other party in connection with the transfer of the Purchased Assets or the
Business to Purchaser or in connection with any of the other transactions
contemplated by the Transaction Agreements exceed $5,000, then Sellers shall pay
100% of the amount by which such transfer taxes exceed $5,000. Sellers may, at
their option and upon written notice delivered to Purchaser no later than two
Business Days prior to the Scheduled Closing Date, require Purchaser to remit
its share of any such payments to Sellers at the Closing pursuant to Section
4.2(a) to enable Sellers to remit timely payment to the appropriate party. If
Sellers or Purchaser breach this Section 2.8, the breaching party shall
indemnify the other party, hold the other party harmless, and reimburse the
other party for any loss, liability, claim, damage or expense including
reasonable attorney’s fees and expenses that arises as a result of the breaching
party’s breach of this Section 2.8. Notwithstanding anything to the contrary in
this Agreement, the provisions of this Section 2.8 shall survive the Closing
Date for the full period of any applicable statute of limitations plus sixty
days.

 

2.9 Large Customer Agreement Escrow.

 

(a) If any Large Customer Agreement cannot be delivered (i) free and clear of
Encumbrances (including without limitation any Permitted Encumbrances) or other
restrictions or (ii) in a manner satisfactory to Purchaser so as to allow
Purchaser to assume and perform the obligations under any such Large Customer
Agreement without requiring the assistance of Sellers (Large Customer Agreements
described in the

 

- 22 -



--------------------------------------------------------------------------------

foregoing clauses (i) or (ii) being referred to as an “Encumbered Large Customer
Agreement”), Sellers and Purchaser agree to proceed to close the transactions
contemplated by this Agreement; provided however, that $180,000 of the Estimated
Purchase Price shall be placed into a separate escrow account maintained in
accordance with the Closing Escrow Agreement (the “Large Customer Agreement
Escrow”) to account for Renegotiated Agreement Discounts, if any, (as defined
below) and to be released by the Escrow Agent in accordance with the Closing
Escrow Agreement and this Section 2.9 on the first Business Day following the
Adjustment Date. To the extent that Purchaser negotiates any Renegotiated
Agreement Discounts on or before the Adjustment Date, the Escrow Agent shall
release to the Purchaser an amount equal to the aggregate amount of Renegotiated
Agreement Discounts on the first Business Day following the Adjustment Date,
provided that such amount shall not exceed $180,000 (and Sellers and Purchaser
shall timely deliver instructions to such effect to the Escrow Agent in
accordance with the Closing Escrow Agreement). To the extent that the aggregate
amount of Renegotiated Agreement Discounts is less than $180,000, the Escrow
Agent shall release to Sellers that portion of the Large Customer Agreement
Escrow that exceeds the Renegotiated Agreement Discounts on the first Business
Day following the Adjustment Date (and Sellers and Purchaser shall timely
deliver instructions to such effect to the Escrow Agent in accordance with the
Closing Escrow Agreement). If no Renegotiated Large Customer Agreements are
entered into prior to the Adjustment Date, or if such Renegotiated Large
Customer Agreements do not contain a Renegotiated Agreement Discount, the Escrow
Agent shall release the entire amount of the Large Customer Agreement Escrow to
Sellers on the first Business Day following the Adjustment Date (and Sellers and
Purchaser shall timely deliver instructions to such effect to the Escrow Agent
in accordance with the Closing Escrow Agreement).

 

(b) Following the Closing Date, Purchaser agrees to (i) perform under any
Encumbered Large Customer Agreement on a subcontract basis to Sellers or
pursuant to any other collaboration (reasonably satisfactory to Purchaser) with
Sellers and obtain the benefits thereof and (ii) use its commercially reasonable
efforts to negotiate with the applicable counter-party to any such Encumbered
Large Customer Agreement a new or amended agreement (any such agreement, a
“Renegotiated Large Customer Agreement”) free of the Encumbrances (and Permitted
Encumbrances) of the type set forth in Section 2.9(a)(i) and (ii) that causes
such Large Customer Agreement to be an Encumbered Large Customer Agreement for
purposes hereof. For purposes hereof, a “Renegotiated Agreement Discount” means
with, respect to any Renegotiated Large Customer Agreement, the Performing RMR
attributable to such Renegotiated Large Customer Agreement which is less than
the Performing RMR attributable to the Encumbered Large Customer Agreement
replaced thereby, in an amount equal to the product of (i) 50% multiplied by
(ii) the difference between (x) 34 multiplied by the Performing RMR attributable
to the Encumbered Large Customer Agreement replaced by the Renegotiated Large
Customer Agreement minus (y) 34 multiplied by the Performing RMR attributable to
such Renegotiated Large Customer Agreement.

 

- 23 -



--------------------------------------------------------------------------------

Section 3. Bankruptcy Matters.

 

3.1 [Reserved].

 

3.2 [Reserved].

 

3.3 Sale Order. The Sale Order shall contain, inter alia, the following
provisions:

 

(a) finding that the notice of the Sale Hearing and the Auction was proper and
sufficient under the Bankruptcy Code and the Federal Rules of Bankruptcy
Procedure, that Sellers and Purchaser entered into the Agreement in good faith,
the Purchase Price and Assumed Liabilities constitute fair value in
consideration for the Purchased Assets and Assumed Agreements and determining
that the Purchaser is entitled to the protections afforded by section 363(m) of
the Bankruptcy Code with respect to the transactions, the Purchased Assets and
the Assumed Agreements;

 

(b) authorizing Sellers to transfer to Purchaser all right, title, privilege and
interest of Sellers in and to the Purchased Assets, free and clear of any
Encumbrances in accordance with section 363(f) of the Bankruptcy Code, with all
such Encumbrances attaching to the net proceeds of the sale;

 

(c) authorizing Sellers to assume and sell and assign all Assumed Agreements to
Purchaser pursuant to sections 363 and 365 of the Bankruptcy Code;

 

(d) establishing the amounts, if any, which Sellers must pay or escrow to Cure
any defaults or actual pecuniary losses under or with respect to the Assumed
Agreements; and

 

(e) finding that purchaser is a good faith purchaser of the Purchased Assets and
entitled to the protections afforded to such entity pursuant to section 363(m)
of the Bankruptcy Code.

 

3.4 Assumption of Assumed Agreements/Reservation of Rights. Pursuant to 365 of
the Bankruptcy Code and as requested by parties to the Assumed Agreements and
required by the Bankruptcy Court, Purchaser shall provide adequate assurance of
future performance under and with respect to the Assumed Agreements. After the
Closing Date, the Sellers shall be released from any further liability under the
Assumed Agreements as provided for under section 365 of the Bankruptcy Code.

 

3.5 Procedure. To the extent practicable under the circumstances, Sellers shall
provide Purchaser with any and all pleadings and proposed orders, including,
without limitation, the Sale Order, to be filed or to be submitted in connection
with this Agreement for Purchaser’s prior review and comment. The Sale Order
shall be substantially in the form annexed hereto as Exhibit D, respectively,
and any changes thereto shall be subject to Sellers’ and Purchaser’s approval,
with such approval to be in the sole discretion of each party. Sellers shall use
commercially reasonable efforts to obtain approval of the Sale Order.

 

- 24 -



--------------------------------------------------------------------------------

3.6 Bidder Protections. Except as otherwise required to comply with the
Procedures Order, Purchaser shall have no direct liability for payment of any
breakup fees or expense reimbursements owed to Innova pursuant to the Innova
Agreement as a consequence of the consummation of the transactions contemplated
hereby. Any such liability shall be satisfied solely by Seller out of the
proceeds received hereunder.

 

Section 4. Closing.

 

4.1 Date of Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall be held at the offices of Holme Roberts & Owen
LLP in Denver, Colorado at 10:00 a.m. (Colorado time) thirty (30) days following
the date as of which the Sale Order is entered, (the “Scheduled Closing Date”),
or at such other time and place as the parties may agree. Subject to the
provisions of Section 13, failure to consummate the purchase and sale provided
for in this Agreement on the date and time and at the place determined pursuant
to this Section 4 will not result in the termination of this Agreement and will
not relieve any party of any obligation under this Agreement.

 

4.2 Actions to be Taken at the Closing. At the Closing:

 

(a) Sellers shall deliver to Purchaser a Bill of Sale and Assignment, Sale and
Assumption Agreement providing for the transfer and assignment of the Purchased
Assets to Purchaser, and Purchaser shall pay the Purchase Price to Sellers as
contemplated by Section 2.5 and Purchaser shall pay to Sellers any amounts
payable at Closing under Section 2.8; and

 

(b) the documents required to be delivered pursuant to Sections 10 and 11 of
this Agreement shall be delivered.

 

Section 5. Representations and Warranties of Sellers.

 

Subject to the limitations and disclosures set forth in this Agreement and on
the Disclosure Schedules to this Agreement, each Seller, jointly and severally,
hereby represents and warrants to Purchaser as set forth below in this Section
5, which representations and warranties are true, correct and complete on the
date hereof and shall be true, correct and complete as of the Closing Date.

 

5.1 Organization and Authority. Each Seller is validly existing and in good
standing under the laws of its jurisdiction of organization or incorporation, as
the case may be. Each Seller is licensed, registered, qualified or admitted to
do business in each jurisdiction in which the ownership, use or leasing of any
of Seller’s assets or properties (including the Purchased Assets), or the
conduct or nature of the Business makes such licensing, qualification or
admission necessary, except for those jurisdictions in which the failure to so
qualify would not result in a Material Adverse Change. Subject to obtaining the
Approvals, each Seller has full power, authority and capacity to execute and
deliver this Agreement and any Transaction Agreements to which it is a party
and, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.

 

- 25 -



--------------------------------------------------------------------------------

5.2 Execution and Delivery. The execution, delivery and performance of this
Agreement and the Transaction Agreements to which each Seller is a party, and
the consummation of the transactions contemplated hereby and thereby have been,
to the extent necessary, duly authorized and approved by each Seller, and no
other corporate action on the part of any Seller is necessary to authorize the
execution, delivery and performance of this Agreement and the Transaction
Agreements to which each Seller is a party and the consummation of the
transactions contemplated hereby and thereby. Subject to obtaining the Approvals
and the entry of the Sale Order, this Agreement has been duly and validly
executed and delivered by each Seller and constitutes, and upon the execution
and delivery by the relevant parties thereto of the Transaction Agreements to
which it is a party, the Transaction Agreements shall constitute legal, valid
and binding obligations of each Seller enforceable against each Seller in
accordance with their terms.

 

5.3 No Conflicts. Subject to obtaining the Approvals, the execution and delivery
by each Seller of this Agreement and the Transaction Agreements to which such
Seller is a party, and the performance of its obligations under this Agreement
and the Transaction Agreements to which such Seller is a party and the
consummation of the transactions contemplated hereby and thereby do not and
shall not:

 

(a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of its governing documents;

 

(b) subject to entry of the Sale Order, conflict with or result in a material
violation or breach of any term or provision of any Legal Requirement or Order
applicable to such Seller; or

 

(c) subject to entry of the Sale Order, materially conflict with or result in a
material violation or breach of, or constitute a material default under, or,
except as set forth on Schedule 5.3(c) of the Disclosure Schedule, require any
Seller to obtain any consent or approval under the terms of, any contract or
business license to which any Seller is a party or by which any of such Seller’s
assets are bound.

 

5.4 Governmental Approvals and Filings. Subject to obtaining the consents listed
on Schedule 5.4 of the Disclosure Schedule, the Approvals and entry of the Sale
Order, no consent, approval or action of, filing with or notice to any
Governmental Body on the part of any Seller is required in connection with the
execution, delivery and performance of this Agreement or any of the Transaction
Agreements or the consummation of the transactions contemplated hereby or
thereby.

 

5.5 No Orders or Proceedings. Except for the Chapter 11 Cases, no Seller is
subject to any Order that will have an adverse effect on such Seller’s ability
to comply with or perform any of such Seller’s covenants or obligations under
the Agreement. Except for the Chapter 11 Cases, there is no Proceeding pending,
and no Person has threatened in writing to commence any Proceeding, that will
have a material adverse effect on the ability of a Seller to comply with or
perform any of such Seller’s covenants or obligations under the Agreement.

 

- 26 -



--------------------------------------------------------------------------------

5.6 No Brokers. None of Sellers or any of their Affiliates has incurred any
Liability for any fee or commission to any broker, finder, investment banker or
other intermediary in connection with the transactions contemplated by this
Agreement that would result in any Liability or obligation being imposed on
Purchaser. Sellers, jointly and severally, shall indemnify and hold harmless
Purchaser with respect to any such Liability.

 

5.7 Compliance with Laws; Absence of Litigation. Except as set forth on Schedule
5.7 of the Disclosure Schedule, since March 15, 2001, no Seller has received any
written notice asserting noncompliance with any Legal Requirement in connection
with the Business. Subject to entry of the Sale Order and except as disclosed on
Schedule 5.7 of the Disclosure Schedule, there is no claim, action, suit,
litigation, arbitration, proceeding, inquiry or investigation pending or, to
Sellers’ knowledge, threatened, before or by any court, Governmental Body or
arbitrator, including any that seeks to enjoin or prohibit, that questions the
validity of, that might materially hinder or impair such Seller’s performance of
its obligations under this Agreement, or that if adversely decided, would
materially and adversely affect the Business, Purchased Assets and the Assumed
Liabilities, taken as a whole.

 

5.8 Ownership. No Person that is not a Seller owns or holds title to any of the
Purchased Assets, except for the Excluded Equipment, the Excluded Software, the
Leased Equipment, the Leased Vehicles and the real property leased by the
Sellers pursuant to the Real Property Agreements.

 

5.9 Material Contracts. Schedule 5.9 of the Disclosure Schedule hereto sets
forth a complete and accurate list of all material contractual obligations of
Sellers in effect on and as of November 19, 2004, including, without limitation,
all agreements, understandings, instruments, contracts, exclusive and
nonexclusive licenses, proposed transactions and Orders to which any of Sellers
are party (including, without limitation, inter-company undertakings) or, to
their knowledge by which they are bound, that may involve Liabilities of, or
payments to, Sellers in excess of $50,000 (other than obligations of, or
payments to, Sellers arising from purchase or sale or service agreements entered
into in the ordinary course of business). Each such material contractual
obligation is valid and enforceable by Sellers against any other party thereto
in accordance with its terms except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and by laws relating to the availability of specific performance,
injunctive relief, material terms of such material contractual obligations and
all instruments and agreement relating thereto.

 

5.10 Customer Agreements. (a) Set forth on Schedule 5.10 of the Disclosure
Schedule hereto is a list of Sellers’ contracts with their 20 largest customers
(the “Large Customer Agreements”) as of November 19, 2004, as measured by
recurring monthly revenues attributable to such customers as of November 19,
2004. Each such Large Customer Agreement is valid and enforceable by Sellers
against any other party thereto in accordance with its terms except to the
extent that such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies. Except as set forth on Schedule 5.10 of the

 

- 27 -



--------------------------------------------------------------------------------

Disclosure Schedule hereto, Sellers are in compliance with all of the material
terms of the Large Customer Agreements and no default or event of default, or
event or condition that, to Sellers’ knowledge, with notice or lapse of time or
both would constitute such a default or event of default, on its part or on the
part of any other party thereto exists with respect to any Large Customer
Agreement. Except as set forth on Schedule 5.10 of the Disclosure Schedule
hereto, Sellers have no Cure liability to any such customer party to any Large
Customer Agreement. Except as set forth on Schedule 5.10 of the Disclosure
Schedule hereto, no Large Customer Agreement contains any material contractual
requirement with respect to which there is a reasonable likelihood Sellers will
be unable to comply in any material respect.

 

(b) Since March 15, 2001, Sellers have provided each residential customer that
they originated (and did not acquire from a third party) with the 3 day right of
rescission in compliance with the provisions of 16 C.F.R. Part 429 (Cooling Off
Period for Door to Door Sales) and any applicable state laws.

 

5.11 Financial Information.

 

(a) Sellers have delivered their unaudited financial statements to Purchaser
including: (i) unaudited consolidated balance sheets as at December 31, 2002 and
2003 and September 30, 2004 and (ii) unaudited consolidated statements of income
for each of, in the case of the statements dated December 31, 2002 and 2003, the
fiscal years then ended (the “Annual Financial Statements”), and in the case of
the statement ended September 30, 2004, the nine months then ended (the “Interim
Financial Statements” and together with the Annual Financial Statements, the
“Financial Statements”). Except as set forth on Schedule 5.11(a) of the
Disclosure Schedule, the Financial Statements were prepared in accordance with
GAAP and, except for footnote disclosure and normal year-end audit adjustments
that are not material in amount, fairly present, in all material respects, the
financial condition and results of operations of the Business as of the
respective dates thereof.

 

(b) The New Inventory consists of items of a quality and quantity usable and
saleable in the usual and ordinary course of business of the Business, and is
reflected in the Financial Statements with adequate provision for obsolete,
outdated, unsaleable, unusable or damaged items. To Sellers’ knowledge, the New
Inventory meets applicable design and manufacturing specifications and complies
with any and all warranties customarily given to customers with respect thereto.
Such New Inventory is capable of being installed into customers’ systems at
ordinary costs and by ordinary procedures consistent with Sellers’ past
practices without voiding any vendor warranties.

 

(c) Except as set forth on Schedule 5.11(c) of the Disclosure Schedule, all
existing accounts receivable of Sellers (including those accounts receivable
reflected on the Interim Financial Statements that have not yet been collected
and those accounts receivable that have arisen since the Interim Financial
Statements and have not yet been collected) represent valid obligations of
customers of Sellers arising from bona fide transactions entered into in the
ordinary course of business, and, to Sellers’ knowledge, there are no defenses,
counterclaims or asserted right of set-off to any accounts receivable other than
immaterial offsets or counterclaims in an individual amount of not more than
$500.00 and an aggregate amount of no more than $10,000.

 

- 28 -



--------------------------------------------------------------------------------

(d) Sellers’ Performing RMR and Third Party Monitoring RMR (as defined herein,
assuming each of Defaulting RMR and Terminated RMR is $0.00 and calculated in
accordance with the same methodology used to prepare Schedule 2.5(c)) as of
October 20, 2004 was not less than $1,007,518.27 and $7,032.04, respectively.

 

(e) There are no Liabilities of any Seller that constitute Assumed Liabilities
hereunder other than those that (i) are specified in the Financial Statements,
(ii) are incurred in the ordinary course of the operation of the Business
consistent with past practice since September 30, 2004 or (iii) are set forth on
Schedule 5.11(e) of the Disclosure Schedule hereto.

 

5.12 Permits. Each Seller (i) has the material governmental or other regulatory
approvals, licenses, permits and other authorizations in accordance with Legal
Requirements that are necessary for it to operate the Business, and (ii) is in
compliance in all material respects with each Legal Requirement and Order
relating to it or any of its properties.

 

5.13 Employees and Employee Benefit Plans. Schedule 5.13 of the Disclosure
Schedule contains a list of employees of Sellers as of October 15, 2004 and,
except as set forth on Schedule 5.13 of the Disclosure Schedule, none of
Sellers’ employees have an employment agreement or deferred compensation
arrangement with Sellers. Except as set forth in Schedule 5.13 of the Disclosure
Schedule, Sellers do not maintain or contribute to any Employee Benefit Plan.
Each Employee Benefit Plan listed on Schedule 5.13 of the Disclosure Schedule is
in material compliance with the terms of its governing documents and all
applicable material requirements of the Code and ERISA. Each Employee Benefit
Plan that is intended to be qualified under Section 401(a) of the Code has
received determination letters from the Internal Revenue Service, or is entitled
to rely on an opinion letter issued to a prototype sponsor, and there are no
circumstances that would reasonably be expected to have a material adverse
affect on the qualified status of such Employee Benefit Plan.

 

5.14 Title to Property and Assets. Schedule 2.1(f) of the Disclosure Schedule
sets forth a complete and accurate list of all real property and improvements
leased by Sellers, security deposits and letters of credit relating thereto
(collectively “Real Property”). The applicable Seller has valid and subsisting
leasehold rights in the Real Property described in Schedule 2.1(f) of the
Disclosure Schedule as being leased by it, free and clear of all Encumbrances,
except as set forth in Schedule 2.1(f) of the Disclosure Schedule. Schedule
2.1(d) of the Disclosure Schedule sets forth a complete and accurate list of all
of the material items of equipment, machinery, computers, chattels, tools,
parts, machine tools, furniture, furnishings and fixtures, owned by Sellers in
connection with the Business as of September 30, 2004. Schedule 2.1(e) of the
Disclosure Schedule sets forth a complete and accurate list of the material
items of equipment leased by Sellers in connection with the Business as of
September 30, 2004. The applicable Seller has good title to such items described
in Schedule 2.1(d) of the Disclosure Schedule as being owned by it, and valid
and subsisting leasehold rights in such items described in Schedule 2.1(e) of
the Disclosure Schedule as being leased by it, free and clear of all
Encumbrances, except as set forth on Schedule 2.1 of the Disclosure Schedule.
Schedule 2.2(n) of the Disclosure Schedule sets forth a complete and accurate
list of the Leased Vehicles.

 

- 29 -



--------------------------------------------------------------------------------

5.15 Insurance. The Sellers maintain insurance policies as set forth in Schedule
5.15 of the Disclosure Schedule. Such policies are in full force and effect and
have been underwritten by unaffiliated insurers. The Sellers have paid all
premiums on such policies due and payable prior to November 19, 2004. To
Sellers’ knowledge, Sellers have not done anything by way of action or inaction
that invalidates any of such policies in whole or in part.

 

5.16 Environmental Matters. Except as set forth in Schedule 5.16 of the
Disclosure Schedule, (a) Sellers are in compliance in all material respects with
all applicable Environmental Laws, (b) no Seller has received any written notice
from any Governmental Body alleging that it is in violation of or has violated
any applicable Environmental Law, (c) no Seller is the subject of any Order
arising under any Environmental Law, and (d) to Sellers’ knowledge, no Seller
has generated, emitted, discharged or disposed of any Hazardous Substance except
as permitted under applicable Environmental Laws.

 

5.17 Alarm Systems and Alarm Accounts.

 

(a) To Seller’s knowledge, the alarm systems in which the protective devices are
leased by Sellers to customers are in good working order and condition, except
for ordinary wear and tear, routine service needs and customer misuse or
non-use. The alarm system equipment for such alarm systems that were installed
by Sellers (excluding systems installed by other alarm companies that have been
taken over by the Sellers) were so installed in all material respects in
accordance with good workmanlike practices prevailing in the industry at the
time of installation. Since March 15, 2001, all equipment sold or leased by
Sellers to customers was of merchantable quality at the time of its sale or
lease and Sellers have not breached in any material respect any express or
implied warranties in connection with such sales or leases. All alarm systems
and equipment installed by Sellers (excluding systems installed by other alarm
companies that have been taken over by the Sellers) were so installed in
conformity in all material respects with the respective Subscriber Contracts
pursuant to which such systems were installed and in conformity in all material
respects with applicable Legal Requirements at the time of installation. Sellers
have performed all warranty service and other repairs requested by customers as
of November 19, 2004, with the exception of routine service and repairs
scheduled to be performed after November 19, 2004 by Sellers in accordance with
Sellers’ ordinary scheduling practices and consistent with past scheduling
practices.

 

(b) Except as set forth in Schedule 5.17(b) of the Disclosure Schedule, Sellers
do not have any free, discounted or bartered service liability to customers
existing with respect to the Business, except to specific customers as reflected
in its books and records, and, in the aggregate, not more than $500.00 per month
based upon Sellers’ current rates for such services and nothing would prohibit
Purchaser from discontinuing, without Liability, any free service after Closing.
Sellers do not have any Liability for the refund of monies to customers other
than obligations to refund deposits or overpayments (without interest) made by
customer in the ordinary course of the operation of the Business.

 

- 30 -



--------------------------------------------------------------------------------

(c) Sellers have the sole right to use all of the telephone lines and numbers
applicable to their accounts. Schedule 5.17(c) of the Disclosure Schedule sets
forth a list of all of the telephone numbers (voice and data) used by Sellers in
connection with the operation of the Business. In addition, Schedule 5.17(c) of
the Disclosure Schedule sets forth the approximate number of systems monitored
by each third party monitoring facility. Except as set forth on Schedule 5.17(c)
of the Disclosure Schedule, all of the alarm accounts are monitored on telephone
receiver lines and Sellers have the right to use such telephone receiver lines.
Except as set forth on Schedule 5.17(c) of the Disclosure Schedule, no on-site
re-programming of communicators located at customers’ premises is necessary to
transfer the monitoring of the alarm accounts from any of Seller’s monitoring
facilities to alternative monitoring facilities.

 

5.18 Bulk and Commercial Agreements; Customer Agreements. At least ninety-five
percent (95%) of the Performing RMR attributable to all Bulk and Commercial
Agreements and Customer Agreements is attributable to such Bulk and Commercial
Agreements and Customer Agreements that are fully-executed written contracts.
Purchaser and Sellers acknowledge and agree that, on the Indemnification
Termination Date, if (i) there are non-written or expired (provided however,
that the term “expired” shall not mean agreements that are in a renewal term,
whether automatic or otherwise) Bulk and Commercial Agreements and Customer
Agreements that are no longer generating recurring monthly revenue as of the
tenth calendar day prior to the Indemnification Termination Date and (ii) the
aggregate amount of recurring monthly revenue attributable to such Bulk and
Commercial Agreements and Customer Agreements exceeds five percent (5%) of the
Performing RMR generated by all Bulk and Commercial Agreements and Customer
Agreements (such revenue hereinafter referred to as, the “Discounted RMR”), the
Purchase Price shall be reduced by, and Purchaser shall be entitled to receive a
portion of the Closing Holdback equal to, an amount equal to 34 times (34x) the
Discounted RMR.

 

Section 6. Representations and Warranties of Purchaser.

 

Purchaser hereby represents and warrants to Sellers as set forth below in this
Section 6, which representations and warranties are true, correct and complete
on the date hereof and shall be true, correct and complete as of the Closing
Date.

 

6.1 Organization and Authority. Purchaser is a corporation duly incorporated and
validly existing and in good standing under the laws of the State of Florida.
Purchaser has full corporate power, authority and capacity to execute and
deliver this Agreement and the Transaction Agreements to which Purchaser is a
party and to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.

 

6.2 Execution and Delivery. The execution, delivery and performance of this
Agreement and the Transaction Agreements to which Purchaser is a party, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized and approved by Purchaser, and no other action on the part of
Purchaser is necessary to authorize the execution, delivery and performance of
this Agreement and the Transaction Agreements to which Purchaser is a party and
the consummation of the transactions contemplated hereby and thereby. This
Agreement has been duly and validly executed and delivered by Purchaser and
constitutes, and

 

- 31 -



--------------------------------------------------------------------------------

upon the execution and delivery of the Transaction Agreements by the relevant
parties thereto, the Transaction Agreements to which Purchaser is a party shall
constitute, legal, valid and binding obligations of Purchaser enforceable
against Purchaser in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganizations, moratorium or other laws
affecting creditors’ rights generally.

 

6.3 No Conflicts. The execution and delivery by Purchaser of this Agreement and
the Transaction Agreements to which Purchaser is a party, the performance of its
obligations under this Agreement and the Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby do not and
shall not:

 

(a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of its articles of incorporation or bylaws;

 

(b) in any material respect conflict with or result in a violation or breach of
any term or provision of any law or order applicable to Purchaser; or

 

(c) in any material respect conflict with or result in a violation or breach of,
or constitute a default under, or require Purchaser to obtain any consent or
approval under the terms of, any contract or license to which Purchaser is a
party or by which any of Purchaser’s assets and properties is bound.

 

6.4 Governmental Approvals and Filings. Subject to obtaining the Approvals, no
consent, approval or action of, filing with or notice to any Governmental Body
on the part of Purchaser is required in connection with the execution, delivery
and performance of the Transaction Agreements or the consummation of the
transactions contemplated hereby or thereby.

 

6.5 Brokers. Neither Purchaser nor any of its Affiliates has incurred any
liability for any fee or commission to any broker, finder, investment banker or
other intermediary in connection with the transactions contemplated by this
Agreement that would result in any liability or obligation being imposed on
Sellers. Purchaser shall indemnify and hold harmless each Seller with respect to
any such Liability.

 

6.6 Financial Capacity. Purchaser has adequate funds available to it in order to
consummate the transactions contemplated by this Agreement and the Transaction
Agreements and to conduct the Business in the ordinary course following the
Closing Date.

 

6.7 NO OTHER REPRESENTATIONS. PURCHASER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, SELLERS HAVE NOT MADE AND DO NOT HEREBY MAKE ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, ARISING BY OPERATION OF LAW
OR OTHERWISE, WHATSOEVER WITH RESPECT TO ANY OF THE SELLERS OR THE PURCHASED
ASSETS OR BUSINESS OF SELLERS, INCLUDING ANY REPRESENTATION OR WARRANTY
REGARDING CONDITION, HABITABILITY, SUITABILITY, QUALITY OF CONSTRUCTION,
WORKMANSHIP, MERCHANTABILITY

 

- 32 -



--------------------------------------------------------------------------------

OR FITNESS FOR ANY PARTICULAR PURPOSE. PURCHASER ACKNOWLEDGES THAT IT IS
ENTERING INTO THIS AGREEMENT WITHOUT RELYING UPON ANY STATEMENT, REPRESENTATION
OR WARRANTY MADE BY SELLERS OR BY ANY OTHER PERSON OTHER THAN THE STATEMENTS,
REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY SELLERS IN THIS AGREEMENT.

 

6.8 Insider Relationship. Purchaser represents that neither Purchaser nor any of
its officers, directors, or members is or has been at any time since January 1,
2002, an officer, director, or partner with, or shareholder having a greater
than 5% interest in, Adelphia, Sellers or any of their Subsidiaries or
Affiliates (each, an “Insider”), and that Purchaser is not entering into this
transaction as agent for or otherwise acting directly or indirectly on behalf of
any such Insider.

 

Section 7. Pre-Closing Covenants of Sellers.

 

Sellers agree that, between the date of this Agreement and the Closing Date:

 

7.1 Conduct of Business. Except as contemplated by this Agreement or disclosed
in the Disclosure Schedule, and except as may be necessary to carry out the
transactions contemplated by this Agreement or any transaction contemplated by
or relating to any of the contracts or other matters referred to in the
Disclosure Schedule or unless required under the Bankruptcy Code or in
accordance with other applicable law or any ruling or order of the Bankruptcy
Court, Sellers shall ensure that, without Purchaser’s consent (which consent in
the case of actions described in the following clauses (c) and (d) shall not be
unreasonably withheld by Purchaser):

 

(a) none of Sellers directly or indirectly sells or otherwise transfers, or
offers, agrees or commits (in writing or otherwise) to sell or otherwise
transfer, any of the Purchased Assets other than in the ordinary course of
business, except in accordance with the Procedures Order;

 

(b) none of Sellers permits, and none of Sellers offers, agrees or commits (in
writing or otherwise) to permit, any of the Purchased Assets to become subject,
directly or indirectly, to any Encumbrance, except for the Encumbrances existing
on the date of this Agreement;

 

(c) each Seller conducts its operations exclusively in the ordinary course of
business and substantially as such operations have been conducted prior to the
date of this Agreement (including with regard to pricing), and each Seller shall
continue to prepare its financial statements in accordance with GAAP,
consistently applied and with such exceptions as set forth on Schedule 5.11(a)
of the Disclosure Schedule, and not modify any policies or procedures or the
application of any policies or procedures respecting reserves, write downs or
write offs;

 

(d) none of Sellers commences any Proceeding, other than collection or default
proceedings in the ordinary course of business;

 

- 33 -



--------------------------------------------------------------------------------

(e) none of Sellers enters into any transaction or takes any other action that
might cause or constitute a breach of any representation or warranty made by any
of the Sellers in this Agreement;

 

(f) Sellers will amend, modify or alter any of the Bulk and Commercial
Agreements, including any Bulk and Commercial Agreement that are in the process
of being renegotiated as of the date of this Agreement, only in the ordinary
course of business (and if Sellers so amend any such Bulk and Commercial
Agreements, Sellers shall promptly provide Purchaser with a true, complete and
accurate copy of such Bulk and Commercial Agreements as so amended); and

 

(g) none of Sellers agrees, commits or offers (in writing or otherwise), to take
any of the actions described in this Section 7.1.

 

7.2 Filings and Approvals. Sellers shall ensure that:

 

(a) each filing or notice required to be made or given (pursuant to any
applicable Legal Requirement, Order or contract, or otherwise) by Sellers in
connection with the execution and delivery of any of the Transaction Agreements
or in connection with the Bankruptcy Court approval and entry of the Procedures
Order, Sale Order and Cure notices, or the consummation or performance of any of
the transactions contemplated by this Agreement (including each of the filings
and notices identified in the Disclosure Schedule) is made or given as soon as
reasonably practicable after the date of this Agreement or as otherwise provided
by this Agreement or directed by the Bankruptcy Court; and

 

(b) each Approval required to be obtained (pursuant to any applicable Legal
Requirement, Order or contract, or otherwise) by Sellers in connection with the
execution and delivery of any of the Transaction Agreements or in connection
with the consummation or performance of any of the transactions contemplated by
this Agreement (including each of the Approvals identified in the Disclosure
Schedule) is obtained as soon as reasonably practicable after the date of this
Agreement and remains in full force and effect through the Closing Date.

 

7.3 Commercially Reasonable Efforts. Each Seller shall use its commercially
reasonable efforts to cause the conditions in Section 10 to be satisfied as
promptly as possible.

 

7.4 Reporting Requirements. The Sellers will furnish to Purchaser:

 

(a) within thirty (30) days after the end of each month, consolidated and
consolidating unaudited balance sheets and statements of income for the Sellers
as of the end of such month, prepared in accordance with GAAP, with such
exceptions as set forth on Schedule 5.11(a) of the Disclosure Schedule, and
comparing such financial position and results of operations against the same
periods for the prior year; and

 

(b) within a reasonable time after Purchaser’s request, such other information
respecting the financial condition, operations, receivables, New Inventory,
machinery or

 

- 34 -



--------------------------------------------------------------------------------

equipment of the Sellers relating to the Purchased Assets as the Purchaser may
from time to time reasonably request, as consistent with Purchaser’s past
practice as to similar information requests during Purchaser’s due diligence
review prior to the execution of this Agreement by the parties hereto.

 

(c) five Business Days prior to the Scheduled Closing Date, Schedule 7.4(c)
which shall contain a list of Bulk and Commercial Agreements entered into by
Sellers after November 19, 2004 or amended by the Sellers after November 19,
2004 (together with copies thereof as requested by Purchaser).

 

Section 8. Pre-Closing Covenants of Purchaser.

 

Purchaser agrees that, between the date of this Agreement and the Closing Date:

 

8.1 Confidentiality. Except in the course of consummating the transactions
contemplated hereby in accordance with the terms hereof, Purchaser shall hold in
strict confidence, and shall cause each of its Representatives to hold in strict
confidence, all documents and information obtained with respect to Sellers
except as otherwise required in order to comply with applicable Legal
Requirements. Purchaser shall not permit any of such documents or information to
be improperly utilized or to be disclosed or conveyed to any other Person (other
than its Representatives) except as otherwise required in order to comply with
applicable Legal Requirements; and Purchaser shall otherwise comply in all
respects with the provisions of the Confidentiality Agreement.

 

In conducting its investigation of the Business, operations and legal affairs of
Sellers, Purchaser shall not interfere in any material respect with the
Business, the Purchased Assets, or operations of any Seller or with the
performance of any of the employees of any Seller.

 

8.2 Control of the Business. Nothing contained in this Agreement shall give
Purchaser, directly or indirectly, the right to control or direct the Business
and operations of any Seller prior to the Closing Date. Prior to the Closing
Date, Sellers shall exercise, consistent with the terms of this Agreement,
complete control and supervision over their operations.

 

8.3 Commercially Reasonable Efforts. Purchaser shall use its commercially
reasonable efforts to cause the conditions in Section 11 to be satisfied as
promptly as possible.

 

Section 9. Other Agreements.

 

9.1 Further Assurances. At any time and from time to time from and after the
Closing, Sellers and Purchaser shall, at the request of any of the other
parties, execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered, such instruments and other documents and perform or cause to be
performed such acts and provide such information, as may reasonably be requested
by any other party hereto to evidence or effectuate the transactions
contemplated hereunder or for the performance by Sellers or Purchaser of any of
their other respective obligations under any of the Transaction Agreements.

 

- 35 -



--------------------------------------------------------------------------------

9.2 Access to Records After Closing. From and after the Closing Date, each party
hereto shall have reasonable access to inspect and copy all books and records
relating to the Purchased Assets, the Assumed Liabilities or the Business that
the other parties hereto may retain after the Closing Date. Such access shall be
afforded by the party maintaining such records upon receipt of reasonable
advance notice and during normal business hours. Nothing contained in this
Section 9.2 shall require Purchaser or Sellers to retain any books or records
longer than such books or records would otherwise have been retained in the
ordinary course of business but for the transactions contemplated by this
Agreement; provided, however, that if the party maintaining such records shall
desire to dispose of any of such books and records, such party shall, prior to
such disposal, give the other party hereto a reasonable opportunity, at such
other party’s expense, to segregate and remove such books and records as such
other party may select (in furtherance of the foregoing, Purchaser shall give
such notice to the Sellers, counsel for the Official Committee of Unsecured
Creditors, counsel for the Official Committee of Equity Holders, and any
respective successors in interest, and the Assistant United States Trustee).
Notwithstanding anything herein to the contrary, Purchaser agrees that it shall
keep and maintain, and not destroy or discard, any books and records it obtains
from Sellers that are identified by Sellers as relating in any way to the Circle
Arbitration unless Purchaser first gives prior written notice to Starpoint and
the counsel of record representing the plaintiff in the Circle Arbitration
(“Circle’s Counsel”). If Starpoint and Circle’s Counsel do not object in writing
to such books and records being destroyed or discarded within 15 days of the
receipt of the notice, they shall be deemed to have consented to such actions by
Purchaser.

 

9.3 Employee Benefits Matters.

 

(a) Purchaser acknowledges and confirms that it will offer, on a conditional
basis subject to the closing of the transactions contemplated by this Agreement,
regular employment to all employees of Sellers on the Closing Date, including
those employees of Sellers who are Employees on Leave (the “Offered Employees”)
in accordance with the terms and conditions of this Section 9.3. For purposes of
the Agreement, an “Employee on Leave” shall mean an Offered Employee that is (i)
receiving workers’ compensation benefits, (ii) on short-term disability or (iii)
on an approved leave under the FMLA or other approved leave on the Closing Date.

 

(b) Sellers acknowledge and confirm that Schedule 5.13 of the Disclosure
Schedule contains a complete and accurate list of the names of all of the
employees of Sellers as of October 15, 2004, an indication of the length of
hire, title or classification of each such employee, the current rate of salary
or hourly pay paid by Sellers, and any commission or bonus entitlements, any
other remuneration payable by Sellers to each such employee as of such date and
whether or not the employee is an Employee on Leave. Two Business Days prior to
the Scheduled Closing Date, Sellers will provide Purchaser Schedule 9.3 which
will set forth any changes to Schedule 5.13 during the period between October
15, 2004 and the Scheduled Closing Date.

 

(c) Sellers shall continue to employ each of the Offered Employees until the
Closing Date (or the date the Offered Employee commences employment with
Purchaser for an Employee on Leave) except for any such employee who, at any
time prior to the Closing Date (i) is terminated for cause, (ii) voluntarily
resigns, (iii) retires, or (iv) dies.

 

- 36 -



--------------------------------------------------------------------------------

(d) Subject to the consummation of the transactions contemplated by this
Agreement, Purchaser shall employ all Offered Employees who accept Purchaser’s
offers of employment (the “Accepting Employees”) in accordance with the terms of
such offers and of this Agreement. Subject to the consummation of the
transaction contemplated by this Agreement, Purchaser shall employ an Employee
on Leave (i) only when such employee returns to work from such approved leave if
such return to work is within the time frame protected by the FMLA or short-term
disability or other approved leave or (ii) only when such employee is released
to return to work if such release occurs within sixteen weeks after the date of
initial eligibility for workers’ compensation benefits.

 

(e) Each of the Accepting Employees (other than the Employees on Leave) shall
cease to accrue benefits under Sellers’ Employee Benefit Plans as of the Closing
Date. Each of the Employees on Leave shall cease to accrue benefits under
Sellers’ Employee Benefit Plans as of the date such employee becomes an
Accepting Employee.

 

(f) From and after the Closing Date, for a period of at least one (1) year,
Purchaser shall provide the Accepting Employees compensation (including, but not
limited to, base salary and bonus opportunities (excluding the Adelphia “STIP”
Bonus Plan)) and employee benefits and policies that are at least substantially
comparable to those provided by such Seller to its employees as of November 19,
2004, provided, however, the Purchaser and Sellers acknowledge and agree that
Sellers will make certain changes to the employee benefits and policies
referenced in the immediately preceding sentence prior to the Closing Date in
the ordinary course of business consistent with past practices and Purchaser
shall provide substantially comparable benefits and policies to the Accepting
Employees.

 

(g) Purchaser agrees to credit each of the Accepting Employees with the same
service credited by the applicable Seller or by the applicable Employee Benefit
Plan immediately prior to Closing, for all purposes, including all purposes
under any Employee Benefit Plan, including but not limited to, vacation
eligibility, sick leave eligibility, retirement plan participation, health care
enrollment, severance benefits, seniority and any other eligibility, enrollment,
participation or vesting purpose under any employee benefit plan maintained by
Purchaser. Purchaser shall allow each of the Accepting Employees to carry
forward all accrued and unused vacation time, sick time and other paid time off
and to either use such time or receive payment from Purchaser for unused time
upon separation from employment with Purchaser consistent with Sellers’
policies.

 

(h) Purchaser shall, prior to Closing, adopt a 401(k) plan with appropriate
rollover provisions in respect of Accepting Employees’ accounts under the
Adelphia 401(k) Plan.

 

- 37 -



--------------------------------------------------------------------------------

(i) With respect to Purchaser’s welfare benefit plans, Purchaser agrees to use
commercially reasonable best efforts to (i) give credit under Purchaser’s group
health plans for deductibles and other out-of-pocket expenses incurred by
employees of each Seller during the plan year in which the Closing occurs; (ii)
waive all pre-existing condition clauses under Purchaser’s group health plan;
and (iii) waive eligibility waiting periods under Purchaser’s group health plan.
Sellers’ welfare benefit plans shall retain liability for all claims incurred by
the employees of each Seller and their covered dependents prior to the Closing
Date, including claims which are not submitted until after the Closing Date, as
long as the covered claim is incurred on a date while the employee was still
covered by Sellers’ welfare benefit plans. Purchaser’s welfare benefit plans
shall be responsible for all claims incurred on or after the Closing Date. A
claim shall be deemed incurred (x) on the date of the occurrence of death or
dismemberment in the case of claims under life insurance and accidental death
and dismemberment plans, (y) in the case of a claim for disability benefits, on
the date the disability is deemed to have commenced after all applicable waiting
periods are satisfied, and (z) in the case of claims under Group Health Plans,
on the date on which the service or treatment is provided.

 

(j) With respect to all Offered Employees (whether or not ever employed by
Purchaser) from and after the Closing Date through the first anniversary
thereof, Purchaser shall be responsible for the payment of any termination or
severance payments for all Offered Employees, including, without limitation,
amounts due with respect to unused vacation, sick leave, other paid time off and
pro rata bonus payments, the provisions of all Group Health Plan continuation
coverage in accordance with the requirements of COBRA and the costs of
compliance with and liabilities under the WARN Act. Purchaser shall also be
responsible for the provision of COBRA continuation coverage with respect to all
M&A Qualified Beneficiaries who are not Offered Employees. From and after the
Closing Date, for a period of one year thereafter, Purchaser shall provide
severance payments to employees of each Seller whose employment terminates after
the Closing Date in accordance with the Adelphia Severance Plan, a copy of which
has been provided to Purchaser. Purchaser shall indemnify Sellers for any and
all Liabilities Sellers incur as a result of Purchaser’s failure to comply with
the requirements of COBRA and the WARN Act as well as any claims asserted by
employees of Sellers who were not offered employment by Purchaser pursuant to
the terms of this Agreement.

 

(k) Purchaser and Sellers agree to cooperate to effect a smooth transition of
payroll from Sellers to Purchaser.

 

(l) Starpoint shall assign and Purchaser agrees to accept assignment of
Starpoint’s rights under a life insurance policy insuring the life of David
Schlottman (the “Policy”) which is issued by The Penn Mutual Life Insurance
Company (the “Insurer”). Starpoint shall submit to Insurer such forms or
designations as the Insurer may require for valid and effective assignment of
the Policy. Such assignment will take place sixty-one days after Closing,
provided that David Schlottman has not exercised his option to purchase the
Policy from Starpoint. If David Schlottman exercises his option to purchase the
Policy from Starpoint, this provision shall be of no further force and effect.

 

- 38 -



--------------------------------------------------------------------------------

9.4 Tax Matters.

 

(a) Sellers shall be entitled to receive any refund or credit of taxes with
respect to the Purchased Assets or the Business (including interest thereon)
with respect to all periods ending on or prior to the Closing Date.

 

(b) The parties agree to use the principles set forth in Section 9.2 of this
Agreement with respect to accessing tax-related information pertaining to the
Purchased Assets or the Business after the Closing Date.

 

(c) Purchaser agrees to utilize, and Sellers agree to cause ACC Operations to
utilize, the standard procedure set forth in Revenue Procedure 96-60 with
respect to wage reporting.

 

(d) All real property taxes, personal property taxes and similar ad valorem
obligations levied with respect to the Purchased Assets for a taxable period
which includes (but does not end on) the Closing Date (such taxable period being
a “Straddle Period” and such obligations being the “Apportioned Taxes”) shall be
apportioned between Sellers and Purchaser as of the Closing Date based on the
number of days in the Straddle Period that occur prior to or on the Closing Date
(the “Pre-Closing Period”) and the number of days in the Straddle Period that
occur after the Closing Date (the “Post-Closing Period”). Sellers shall be
liable for the proportionate per-diem amount of the Apportioned Taxes that are
attributable to the Pre-Closing Period. Purchaser shall be liable for the
proportionate per-diem amount of the Apportioned Taxes that are attributable to
the Post-Closing Period. Within 90 days after the Closing, Sellers and Purchaser
shall present a statement to the other setting forth the amount of reimbursement
to which each is entitled under this Section 9.4(d), taking into account the
Apportioned Taxes that have already been pre-paid by the Sellers and the
Apportioned Taxes that have already been paid, or will be paid, by the
Purchaser. Such statements shall include supporting evidence as is reasonably
necessary to calculate the relevant proration and reimbursement amounts. The net
amount of reimbursement owed by one party to the other shall be paid by the
party owing it to the other within 10 days after delivery of such statements.
Thereafter, if either Sellers or Purchaser shall make a payment of Apportioned
Taxes for which it is entitled to reimbursement under this Section 9.4(d), the
other party shall make such reimbursement promptly but in no event later than 30
days after the presentation of a statement setting forth the amount of
reimbursement to which the presenting party is entitled along with such
supporting evidence as is reasonably necessary to calculate the amount of
reimbursement.

 

(e) To the extent not covered by Section 9.4(d) above, Sellers shall be entitled
to receive any refund or credit of taxes with respect to any pre-paid taxes paid
by Sellers that relate to the Purchased Assets or the Business (including
interest thereon) with respect to all periods ending after the Closing Date
(including, but not limited to, any pre-paid Florida state sales taxes relating
to periods after the Closing Date that will be effectively refunded or credited
to Sellers by the State of Florida).

 

- 39 -



--------------------------------------------------------------------------------

9.5 Use of Adelphia Trademarks.

 

(a) Subject to agreement by Sellers to the terms of the License Agreement
attached hereto as Exhibit D (the “License Agreement”), Sellers agree to grant
Purchaser a limited license to use (i) the “Adelphia Security” name and logo,
and use of marked paper stock, solely as set forth in the License Agreement, for
a period not to exceed 90 days after the Closing Date and (ii) the term
“formerly known as Adelphia Security”, solely as set forth in the License
Agreement, for a period not to exceed 90 days after the 90 day period set forth
in (i) above. Such license shall be for the purpose of assisting Purchaser in
the transition of Sellers’ customers to Purchaser’s business. Except as
expressly set forth in the License Agreement, Purchaser acknowledges and agrees
that no rights whatsoever in or to names “Adelphia,” “Adelphia Security” or any
trademarks, service marks, trade names, phrases or logos associated therewith or
relating thereto, whether registered and unregistered (collectively, the
“Adelphia Marks”) are conveyed to Purchaser in connection with purchase of the
Purchased Assets pursuant to this Agreement, and that Sellers and Adelphia
retain all right, title and interest in and to the Adelphia Marks. Subject to
the terms of the License Agreement, Purchaser shall indemnify Sellers from and
against any and all Liabilities Sellers incur as a result of any use of the
“Adelphia Security” name and logo by Purchaser. Notwithstanding the foregoing,
in no event shall Purchaser be obligated to replace signage containing any of
the Adelphia Marks on protected premises, and the continued existence of
Adelphia Marks on such signage shall in no event be deemed to be a “use” thereof
for purposes of this Agreement or the License Agreement.

 

(b) None of Sellers shall from and after the Closing Date use any of the
Adelphia Marks or paper stock in connection with any security monitoring
business in New York, Pennsylvania or Florida.

 

9.6 Circle Arbitration Matters. From and after the Closing Date, Purchaser will
provide Sellers and their Affiliates with timely access to books and records
relating to the Purchased Assets or Business and the Accepting Employees as may
be reasonably necessary in connection with the Circle Arbitration. Purchaser
agrees to cooperate with Sellers and their Affiliates in connection with all
matters relating to the Circle Arbitration, including making the Accepting
Employees available to be interviewed, deposed and/or to be witnesses in the
Circle Arbitration proceedings, at no charge to Sellers or their Affiliates.
Purchaser specifically acknowledges that it will make David Schlottman, if he is
an Accepting Employee, available to assist in the defense of the Circle
Arbitration, including attending depositions and the arbitration proceedings at
no charge to Sellers or their Affiliates. Purchaser further agrees not knowingly
to make any admissions, purport to negotiate with the parties to the Circle
Arbitration with respect thereto, or purport to waive on behalf of Sellers any
privileges or enter into on behalf of Sellers any settlement in connection with
the Circle Arbitration; provided, however, Purchaser shall in no event be
responsible for or liable to Sellers by reason of any action or inaction of its
employees or other agents who Seller at anytime involves in or consults in
connection with the Circle Arbitration. Without limitation of the foregoing,
Sellers hereby acknowledge and agree that Purchaser shall not be liable for any
action or inaction by any Accepting Employee, including, without limitation, if
applicable, David Schlottman (or by any agent of the Sellers that becomes an
agent of the Purchaser after the Closing) relating to, arising out of or in
connection with the Circle Arbitration.

 

- 40 -



--------------------------------------------------------------------------------

9.7 Conduct of Business. From and after the Closing Date for a period of 90
days, Purchaser will conduct the affairs of the Business (including collection
practices) in the ordinary course and in a commercially reasonable manner
consistent with past practice and will not take any steps that would reasonably
be expected to result in customers (i) terminating their contracts for services,
(ii) ceasing to pay for services or (iii) paying late for services.

 

9.8 Customer Transition Matters.

 

(a) From the date of execution of this Agreement until the Closing, Sellers
shall (i) use their commercially reasonable efforts to transition the monitoring
of all customers monitored by Sellers over cable modem to monitoring over
telephone lines and (ii) pay all costs associated with such transition. The
parties hereto acknowledge and agree that such transition requires the
permission of each customer to be transitioned as well as access to such
customer’s home. Sellers shall make commercially reasonable efforts to contact
all customers who are monitored over cable modem to gain permission and access
for such transition. Once Sellers have sent three written notices to each such
customer, including at least one notice via certified mail, Sellers will be
deemed to have performed their obligations under this Section 9.8(a), regardless
of whether each such customer has been successfully transitioned to monitoring
over telephone lines. The parties further acknowledge and agree that once
Sellers have taken the steps outlined in the previous sentence to contact
customers monitored over cable modem, if any such customer does not respond,
Sellers shall send a notice to such customer stating that such customer shall no
longer be monitored by Sellers.

 

(b) After the Closing Date for so long as there are customers who are still
monitored over cable modem, Sellers shall, or shall cause their Affiliates to,
provide Purchaser with reasonable and necessary access to such cable facilities
and such cable personnel as Purchaser may need in order to perform security
monitoring services for the customers that are still monitored by cable modem.
Sellers shall provide such access at no cost to Purchaser.

 

(c) At such time as either (i) all customers previously monitored over cable
modem have been transitioned and are monitored over telephone lines or (ii)
Sellers have taken all of the steps outlined above in Section 9.8(a) to attempt
to transition all customers to monitoring over telephone lines, the provisions
in Sections 9.8(a) and (b) above shall be of no further force and effect and
Sellers shall have no further obligations under such provisions.

 

- 41 -



--------------------------------------------------------------------------------

Section 10. Conditions to Obligation of Purchaser to Close.

 

The obligation of Purchaser to purchase the Purchased Assets and otherwise
consummate the transactions that are to be consummated at the Closing is subject
to the satisfaction, as of the Closing Date, of the following conditions (any of
which may be waived by Purchaser in whole or in part):

 

10.1 Accuracy of Representations and Warranties. Except for changes resulting
from the operation of the Business in the ordinary course in compliance with
Section 7.1, the representations and warranties of Sellers set forth in Section
5 that are qualified by materiality shall be true, and all other such
representations and warranties shall be true and correct in all material
respects as of the Closing Date with the same effect as though made on and as of
the Closing Date, except to the extent that any of such representations and
warranties refers specifically to a date other than the Closing Date, and then
such representations and warranties must be true and correct as of the date so
specified. The general partner of Starpoint shall provide Purchaser with a
certificate to such effect.

 

10.2 Performance. Sellers shall have performed, in all material respects, all
obligations required by this Agreement to be performed by the Sellers on or
before the Closing Date. The general partner of Starpoint shall provide
Purchaser with a certificate to such effect.

 

10.3 Additional Documents. Purchaser shall have received the following
documents:

 

(a) Certified copies of the Sale Order and certifications of service of the
notice of Sale Hearing;

 

(b) the License Agreement;

 

(c) the Bill of Sale;

 

(d) the Assignment, Sale and Assumption Agreement;

 

(e) any consents required pursuant to Section 7.2(b) in connection with the
Assumed Agreements;

 

(f) the Approvals;

 

(g) the New York Lease;

 

(h) the Florida Lease;

 

(i) the Vehicle Lease Agreement; and

 

(j) the Closing Escrow Agreement.

 

10.4 No Injunction; Sale Order is Final. There shall not be in effect, at the
Closing Date, any injunction or other binding order of any court or other
tribunal having jurisdiction over Purchaser that prohibits the purchase of the
Purchased Assets by Purchaser. The Sale Order shall have been entered, shall not
have been reversed or vacated, and shall not be subject to appeal or a stay
pending appeal. The stay provided for in Fed.R.Bankr.P. 6004(g) shall have
expired or waived by the Bankruptcy Court.

 

- 42 -



--------------------------------------------------------------------------------

Section 11. Conditions to Obligation of Sellers to Close.

 

The obligation of Sellers to cause the Purchased Assets to be sold to Purchaser
and otherwise consummate the transactions that are to be consummated at the
Closing is subject to the satisfaction, as of the Closing Date, of the following
conditions (any of which may be waived by Sellers in whole or in part):

 

11.1 Accuracy of Representations and Warranties. Except for changes contemplated
by this Agreement, the representations and warranties of Purchaser set forth in
Section 6 that are qualified by materiality shall be true, and all other such
representations and warranties shall be true and correct in all material
respects as of the Closing Date with the same effect as though made on and as of
the Closing Date. An officer of Purchaser shall provide Sellers with a
certificate to such effect.

 

11.2 Performance. Purchaser shall have performed, in all material respects, all
obligations required by this Agreement to be performed by Purchaser on or before
the Closing Date. An officer of Purchaser shall provide Sellers with a
certificate to such effect.

 

11.3 Additional Documents. Sellers shall have received the following documents:

 

(a) the Sale Order; and

 

(b) the Closing Escrow Agreement.

 

11.4 No Injunction; Sale Order is Final. There shall not be in effect, at the
Closing Date, any injunction or other binding order of any court or other
tribunal having jurisdiction over Sellers that prohibits the sale of the
Purchased Assets to Purchaser. The Sale Order shall have been entered, shall not
have been reversed or vacated, and shall not be subject to appeal or a stay
pending appeal. The stay provided for in Fed.R.Bankr.P. 6004(g) shall have
expired or waived by the Bankruptcy Court.

 

Section 12. Indemnification.

 

12.1 Indemnification by Sellers.

 

(a) From and after the Closing, and subject to the provisions of this Section
12.1, Sellers shall, jointly and severally, indemnify Purchaser and defend and
reimburse Purchaser for and hold Purchaser harmless from and against any loss,
suit, liability, claim, actual damage, charge, cost or expense (including
reasonable legal fees and expenses) (collectively, “Losses”), actually incurred
by Purchaser arising out of or in connection with following:

 

(i) any breach of any representation or warranty of Sellers set forth in this
Agreement;

 

(ii) any breach of any covenant of any of the Sellers set forth in this
Agreement; and

 

- 43 -



--------------------------------------------------------------------------------

(iii) the Circle Arbitration.

 

(b) Sellers shall not be required to indemnify Purchaser, and shall not have any
liability under clause (i) of Section 12.1(a), for (i) any Losses in the
aggregate in excess of the Closing Holdback Deposit, minus any payments to be
made in accordance with Section 2.5(i) (the “Indemnification Holdback Amount”)
or (ii) any Losses unless the aggregate of all of Purchaser’s Losses exceed
$75,000 (and then Purchaser may recover all of such Losses, subject to the
limitation of clause (i) of this Section 12.1(b)). For purposes of this Section
12.1, Losses will be measured without regard to any materiality standards set
forth in any representation or warranty of Sellers set forth in this Agreement.
Sellers shall satisfy their obligation under this Section 12.1 by directing
Escrow Agent to deliver to Purchaser a portion of the Indemnification Escrow
Amount equal to the amount of any Losses incurred by Purchaser for which
Purchaser is entitled to recover from Sellers hereunder. Any indemnification
payments to Purchaser under this Agreement shall be made exclusively out of the
Indemnification Escrow Amount and Purchaser hereby acknowledges that Sellers’
obligations to indemnify, defend, reimburse and hold Purchaser harmless in
accordance with this Section 12.1 is without recourse to Sellers’ assets other
than the Indemnification Escrow Amount. Purchaser’s sole and exclusive remedy
for indemnification claims hereunder shall be a claim against the
Indemnification Escrow Amount pursuant to the provisions set forth in this
Section 12.

 

(c) Notwithstanding the foregoing provisions of Section 12.1(b) to the contrary,
neither of the limitations set forth in Section 12.1(b)(i) and (ii) on
Purchaser’s right to recover from Sellers Losses incurred by Purchaser shall
apply to any Losses incurred by Purchaser in connection with (i) the Circle
Arbitration or (ii) Sellers’ breach of the representation and warranty set forth
in Section 5.11(e).

 

(d) Sellers’ obligations to indemnify, defend, reimburse and hold harmless
Purchaser in accordance with this Section 12.1 shall terminate on the six month
anniversary of the Closing Date (the “Indemnification Termination Date”);
provided, however, that such obligation to indemnify, defend and hold harmless
shall not terminate with respect to any item as to which a covered claim has
been made against Purchaser and Purchaser shall have, prior to the six month
anniversary of the Closing Date, made a claim for indemnification by delivering
a notice of such claim to Sellers.

 

(e) In the event Purchaser should have a claim against Sellers under this
Section 12.1, Purchaser shall deliver notice of such claim promptly following
discovery by Purchaser of such claim to Sellers. The failure to so notify shall
not relieve Sellers of any liability they may have to Purchaser if such failure
does not prejudice Sellers. If Sellers dispute their liability with respect to
such claim, prior to any party’s seeking any relief at law, the parties shall
proceed in good faith to negotiate a resolution of such dispute for a period of
at least sixty (60) days after Sellers’ receipt of the claim notice.

 

(f) The Indemnification Holdback Amount shall be released to Sellers on the six
month anniversary of the Closing Date; provided, however, that any portion of
the Indemnification Holdback Amount that is subject to any claim made by
Purchaser against Sellers hereunder prior to the six month anniversary of the
Closing Date shall, instead of being delivered

 

- 44 -



--------------------------------------------------------------------------------

to Sellers, be retained by the Escrow Agent in accordance with the Closing
Escrow Agreement pending, and delivered to Sellers or Purchaser in accordance
with, the resolution of any such claim by agreement of the parties or Bankruptcy
Court order. Sellers and Purchaser shall timely deliver instructions pursuant to
this Section 12.1(f) to the Escrow Agent in accordance with the Closing Escrow
Agreement.

 

12.2 Indemnification by Purchaser. Effective upon the Closing Date, Purchaser
shall indemnify and hold Sellers and their Affiliates, employees, agents,
officers and directors harmless against any and all Liabilities arising out of
Purchaser’s operation of the Business, ownership of the Purchased Assets and any
failure to perform or discharge any Assumed Liabilities after the Closing Date.

 

Section 13. Termination of Agreement.

 

13.1 Right to Terminate Agreement. This Agreement may be terminated prior to the
Closing:

 

(a) by the mutual consent of Purchaser and Sellers;

 

(b) by either Purchaser or Sellers, upon written notice to the other, if the
Bankruptcy Court has not entered the Sale Order on or before February 15, 2005;

 

(c) by either Purchaser or Sellers, upon 30 days written notice to the other, if
the non-terminating party is in material breach of this Agreement and does not
cure such breach within such 30 days, provided that the party seeking to
terminate is not in material breach or default of this Agreement and the written
notice describes the breach in reasonable detail;

 

(d) by either Purchaser or Sellers, upon written notice to the other, if the
Closing shall have not occurred within 30 Business Days of the entry by the
Bankruptcy Court of the Sale Order because any of the conditions set forth in
Sections 10 or 11, respectively, shall have not been satisfied (or waived by
Sellers or Purchaser, as applicable); provided, however, that this Section
13.1(d) shall not be applicable to the extent of any extension pursuant to
Section 14.18;

 

(e) by Sellers, in the event the Sellers accept a competing bid that is a higher
or otherwise better offer in accordance with the Procedures Order; provided,
however, in accordance with the Procedures Order, this Agreement (as modified,
if modified, by any bids submitted by Purchaser at or before the Auction) shall
remain in force and effect as a back up bid to purchase the Purchased Assets for
a period of sixty days following the entry of the Sale Order and the parties
hereto shall consummate the transactions contemplated hereby in the event the
parties fail to close under such approved competing bid or any other higher or
otherwise better backup competing bid; provided further, however, that upon the
Sellers’ acceptance of a competing bid and the consummation of the transactions
contemplated by such Bankruptcy Court approved competing bid or higher or
otherwise better backup competing bid, this Agreement shall be deemed terminated
contemporaneously with such consummation.

 

- 45 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 13.1, a party shall not
have the right to terminate this Agreement if such party’s failure to fulfill
any obligation under this Agreement has been the cause of such termination
event.

 

13.2 Termination Procedures. If Purchaser wishes to terminate this Agreement
pursuant to Section 13.1, Purchaser shall deliver to Sellers a written notice
stating that Purchaser is terminating this Agreement and setting forth a brief
description of the basis on which Purchaser is terminating this Agreement. If
Sellers wish to terminate this Agreement pursuant to Section 13.1, Seller shall
deliver to Purchaser a written notice stating that Sellers are terminating this
Agreement and setting forth a brief description of the basis on which Sellers
are terminating this Agreement.

 

13.3 Effect of Termination. If this Agreement is terminated pursuant to Section
13.1, all further obligations of the parties under this Agreement shall
terminate; provided, however, that:

 

(a) if such termination results from a party’s breach of a representation,
warranty or covenant hereunder, the non-breaching party shall have all remedies
available to it under this Agreement and applicable law;

 

(b) the parties shall, in all events, remain bound by and continue to be subject
to the provisions of Sections 14.1-14.4 and 14.16 of this Agreement and the
Confidentiality Agreement (including, but not limited to, the provisions
relating to non-solicitation of Sellers’ employees), all of which shall survive
termination of this Agreement;

 

(c) Purchaser shall promptly cause to be returned to Sellers all documents and
information obtained in connection with this Agreement and the transactions
contemplated by this Agreement and all documents and information obtained in
connection with Purchaser’s investigation of the Purchased Assets and the
Business, including any copies made by Purchaser or any of Purchaser’s
Representatives of any such documents or information; and

 

(d) unless otherwise provided for in the Procedures Order, within five Business
Days of termination of this Agreement pursuant to Section 13.1, Purchaser shall
be entitled to the return of the Deposit; provided, however, that Sellers shall
be entitled to the Deposit if this Agreement is terminated pursuant to clause
(c) or (d) of Section 13.1 as a result of a breach by Purchaser of its
obligations hereunder. Return of the Deposit pursuant to this Section 13.3(d)
shall be Purchaser’s sole remedy for Sellers’ failure to consummate the
transactions contemplated by this Agreement.

 

- 46 -



--------------------------------------------------------------------------------

Section 14. Miscellaneous Provisions.

 

14.1 Expenses. Other than as specifically provided in this Agreement, each party
hereto shall pay all of its own costs and expenses incurred or to be incurred in
negotiating and preparing this Agreement and in closing and carrying out the
transactions contemplated by this Agreement.

 

14.2 Publicity. No press release, publicity, disclosure or notice to any Person
concerning any of the transactions contemplated by this Agreement shall be
issued, given, made or otherwise disseminated by any party to this Agreement at
any time (whether prior to, at or after the Closing) without the prior written
approval of the other parties hereto. Notwithstanding the foregoing, Sellers and
Purchaser, may disclose any information required to be disclosed in connection
with obtaining the Sale Order to the Bankruptcy Court or any party in interest
in the Chapter 11 Cases, or in order to comply with any other Legal Requirement.

 

14.3 Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of Delaware (without giving
effect to conflicts or choice of law provisions thereof that would give rise to
the application of the domestic substantive law of any other jurisdiction).

 

14.4 Jurisdiction. Each of the parties hereto agrees that any proceeding brought
to enforce the rights or obligations of any party hereto under this Agreement or
any Transaction Agreement shall be commenced and maintained in the Bankruptcy
Court, and the Bankruptcy Court shall have exclusive jurisdiction over any such
proceeding.

 

14.5 Time of the Essence. Time is of the essence for this Agreement.

 

14.6 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly received (a) if given by
facsimile, when transmitted and the appropriate facsimile confirmation received
if transmitted on a Business Day and during normal business hours of the
recipient, and otherwise on the next Business Day following transmission, (b) if
given by certified or registered mail, return receipt requested, postage
prepaid, five Business Days after being deposited in the US mails, and (c) if
given by courier or other means, when received or personally delivered, and
addressed as follows (or at such other address as the intended recipient shall
have specified in a written notice given to the other party hereto):

 

if to Purchaser:

 

Devcon Security Services Corp.

Attention: President

c/o Devcon International Corp.

1350 E. Newport Center Drive

Suite 201

Deerfield Beach, Florida 33443

Telephone: (954) 429-1500

Facsimile: (954) 429-1506

 

- 47 -



--------------------------------------------------------------------------------

with a copy to:

 

Greenberg Traurig, P.A.

1221 Brickell Avenue

Miami, FL 33131

Attention: Robert L. Grossman, Esq.

Telephone: (305) 579-0676

Facsimile: (305) 579-0717

 

and

 

Greenberg Traurig, LLP

200 Park Avenue

New York, New York 10166

Attention: Richard Miller, Esq.

Telephone: (212) 801-9200

Facsimile: (212) 801-6400

 

if to any of the Sellers:

 

Adelphia Communications Corporation

Attention: General Counsel

5619 DTC Parkway

Greenwood Village, Colorado 80111

Telephone: (303) 268-6458

Facsimile: (303) 268-6485

 

with a copy to:

 

Holme Roberts & Owen LLP

Attention: Mashenka Lundberg, Esq.

1700 Lincoln St., Suite 4100

Denver, Colorado 80203

Telephone: (303) 861-7000

Facsimile: (303) 866-0200

 

14.7 Table of Contents and Headings. The table of contents of this Agreement and
the headings contained in this Agreement are for convenience of reference only,
shall not be deemed to be a part of this Agreement and shall not be referred to
in connection with the construction or interpretation of this Agreement.

 

14.8 Assignment. Purchaser may not assign any of its rights or delegate any of
its obligations under this Agreement to any other Person without the prior
written consent of Sellers; provided, however, Purchaser may designate an
existing subsidiary or a newly formed entity to benefit from the provisions of
this Agreement without releasing Purchaser from any obligations under this
Agreement.

 

- 48 -



--------------------------------------------------------------------------------

14.9 Parties in Interest. Nothing in this Agreement is intended to provide any
rights or remedies to any Person (including any employee or creditor of Sellers)
other than the parties hereto.

 

14.10 Severability. In the event that any provision of this Agreement, or the
application of such provision to any Person or set of circumstances, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law, with any offending
provision to be equitably remedied and enforceable giving effect to the purpose
and intent of such provision.

 

14.11 Entire Agreement. This Agreement and the other Transaction Agreements set
forth the entire understanding of Purchaser and Sellers and supersede all other
agreements and understandings between those parties relating to the subject
matter hereof and thereof.

 

14.12 Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

 

14.13 Amendments. This Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed on behalf of
Purchaser and Sellers.

 

14.14 Interpretation of Agreement.

 

(a) Each party hereto acknowledges that it has participated in the drafting of
this Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement.

 

(b) Whenever required by the context hereof, the singular number shall include
the plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; and the neuter gender shall include the masculine and feminine
genders.

 

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation.”

 

(d) References herein to “Sections” and “Exhibits” are intended to refer to
Sections of and Exhibits to this Agreement.

 

14.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to constitute an original, but all of which shall
constitute one and the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties hereto.

 

- 49 -



--------------------------------------------------------------------------------

14.16 Damages. Unless and until the entry of the Sale Order, Sellers shall not
be liable for any damage claim pursuant to this Agreement or any Transaction
Agreement.

 

14.17 Survival of Representations and Warranties. The parties’ representations
and warranties contained herein shall survive the Closing until the day after
the six month anniversary of the Closing Date.

 

14.18 Risk of Loss. The risk of loss or damage by fire, hurricane or other
casualty or cause to the Purchased Assets shall be borne by Sellers until
Closing Date. In the event such loss or damage occurs prior to the Closing Date
and such loss or damage materially affects the Purchased Assets and shall not be
restored, replaced or repaired by the Closing Date, Purchaser shall, at its
option, either:

 

(a) Proceed with the Closing and receive a credit against the Purchase Price in
the amount equal to the cost to perform such restorations, replacements or
repairs as a result of such loss or damage;

 

(b) Proceed with the Closing and have Sellers assign all claims to insurance
proceeds or other rights of Sellers against third parties arising from such any
such loss or damage; provided, however that if such insurance proceeds are or
will not be sufficient in Purchaser’s reasonable judgment to cover the entire
loss or damage, then Purchaser shall receive a credit against the Purchase Price
for the difference at Closing; or

 

(c) Defer the Closing Date until such restorations, replacements or repairs are
made by Sellers (provided that no such deferral shall affect the rights of the
parties hereto to terminate this Agreement pursuant to the provisions of Section
13 hereof and this Section 14.18); provided however, if Purchaser defers the
Closing Date and (i) if within thirty days after the date which would have been
the Closing Date if no loss or damage had occurred, Sellers have not commenced,
or made arrangements for, restoration, replacement or repair, or (ii) if, sixty
days after the event of such loss or damage, such restoration, replacement or
repair is not completed, Purchaser may, at its sole option, terminate this
Agreement by written notice to Sellers, whereupon no party to this Agreement
shall have any liability to any other party to this Agreement, and this
Agreement in its entirety, except for the provisions of this Section 14.18 and
of Sections 14.1-14.4 and 14.16 hereof (which shall survive such termination),
shall be deemed null, void and of no further force and effect.

 

14.19 Bankruptcy Court Approval. Sellers’ obligations under this Agreement are
subject to entry of the Sale Order and Bankruptcy Court approval of this
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 50 -



--------------------------------------------------------------------------------

This Agreement has been duly executed and delivered by Purchaser, Sellers and
Adelphia as of the date set forth above.

 

PURCHASER: DEVCON SECURITY SERVICES CORP.,

a Florida corporation

By:

 

/s/ Stephen J. Ruzika

--------------------------------------------------------------------------------

   

Stephen J. Ruzika

   

President

SELLERS: Starpoint, Limited Partnership, a Pennsylvania limited partnership By:
  West Boca Acquisition Limited Partnership, its General Partner By:   Adelphia
Cable Partners, L.P., its General Partner By:   Olympus Cable Holdings, LLC, its
General Partner By:   Olympus Subsidiary, LLC, its Sole Member By:   Olympus
Communications, L.P., its Sole Member By:   ACC Operations, Inc., its Managing
General Partner

By:

 

/s/ Vanessa A. Wittman

--------------------------------------------------------------------------------

   

Vanessa A. Wittman

   

Executive Vice President and Chief

   

Financial Officer

 

[Signature page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

Cable Sentry Corporation, a Florida corporation

By:

 

/s/ Vanessa A. Wittman

--------------------------------------------------------------------------------

   

Vanessa A. Wittman

   

Executive Vice President and Chief

   

Financial Officer

Coral Security, Inc., a Florida corporation

By:

 

/s/ Vanessa A. Wittman

--------------------------------------------------------------------------------

   

Vanessa A. Wittman

   

Executive Vice President and Chief

   

Financial Officer

Westview Security, Inc., a Florida corporation

By:

 

/s/ Vanessa A. Wittman

--------------------------------------------------------------------------------

   

Vanessa A. Wittman

   

Executive Vice President and Chief

   

Financial Officer

Adelphia Communications Corporation, a Delaware corporation

By:

 

/s/ Vanessa A. Wittman

--------------------------------------------------------------------------------

   

Vanessa A. Wittman

   

Executive Vice President and Chief

   

Financial Officer

 

[Signature page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Assignment, Sale and Assumption Agreement

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

Form of Bill of Sale

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Procedures Order

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

Form of Sale Order

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

Form of License Agreement

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

 

Form of Closing Escrow Agreement

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

 

[Reserved]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

 

Form of New York Lease

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

 

Form of Florida Lease

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

 

Form of Vehicle Lease Agreement

 

J-1